CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 1 de 59

AGENCIA NACIONAL DE HIDROCARBUROS

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS

SECTOR: LA LOMA
CONTRATISTA: DRUMMOND LTD
FECHA EFECTIVA: 12 DE NOVIEMBRE DE 2004

Los contratantes, a saber: por una parte, la Agencia Nacional de Hidrocarburos, en adelante
ANH, unidad administrativa especial adscrita al Ministerio de Minas y Energía, creada por el
Decreto Ley 1760 de Junio 26 de 2003, con domicilio principal en Bogotá, D.C., representada
por JOSE ARMANDO ZAMORA REYES, mayor de edad, identificado con la cédula de
ciudadanía No. 19.303.017 expedida en Bogotá, domiciliado en Bogotá, D.C., quien
manifiesta: 1. Que en su carácter de Director General de la ANH obra en representación de
esta Agencia, y 2. Que para la celebración del presente Contrato ha sido autorizado por el
Consejo Directivo de la AHN, según consta en el Acuerdo 0021 del 23 de julio de 2004 y por
la otra parte DRUMMOND LTD, sociedad organizada de acuerdo con las leyes de los
Estados Unidos con domicilio principal en Alabama, con una sucursal establecida en
Colombia y domicilio principal en Bogotá, D.C., según la Escritura Pública No. 4159 del 24 de
septiembre de 1,987, otorgada en la Notaría veintiuno (21) del Círculo de Bogotá, D.C.,
representada por AUGUSTO JIMÉNEZ MEJÍA, mayor de edad, ciudadano colombiano,
identificado con la cédula de ciudadanía número 19'085,597, quien manifiesta:: 1. Que en su
calidad de Representante Legal obra en representación de la compañía DRUMMOND LTD,
2. Que para celebrar el presente contrato está plenamente autorizado según consta en el
certificado de existencia y representación legal expedido por la Cámara de Comercio de
Bogotá, D.C. 3. Que manifiesta bajo la gravedad del juramento que no está incurso en causal
alguna de incompatibilidad o de inhabilidad para celebrar el presente contrato y 4. Que
DRUMMOND LTD ha acreditado que tiene y se obliga a mantener la capacidad financiera, la
competencia técnica y las habilidades profesionales necesarias para ejecutar las actividades
de que trata este contrato.

La compañía antes mencionada se denominará para todos los efectos EL CONTRATISTA.

La ANH y EL CONTRATISTA hacen constar que han celebrado el contrato contenido en las
Cláusulas que más adelante se expresan, previas las siguientes consideraciones:

1. Que EL CONTRATISTA tiene suscritos con INGEOMINAS varios contratos para la
exploración y explotación de carbón en el área de La Loma, Departamento del Cesar,

AS

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 2 de 59

2. Que con fecha 23 de Diciembre de 2003 DRUMMOND LTD suscribió con
ECOPETROL dos Contratos de Asociación, uno primero para la exploración y
explotación de hidrocarburos, que se denominó “La Loma”, y otro segundo, para la
exploración y explotación de Gas Metano Asociado al Carbón, que se denominó “La
Loma GMAC”, contratos cuyas áreas coinciden entre si, y a su vez parcialmente con
las áreas objeto de los contratos mineros a los que hace referencia la consideración
primera anterior;

3. Que de acuerdo con lo convenido en las cláusulas 41 y 40 de los anteriores
contratos, respectivamente, DRUMMOND LTD solicitó a ECOPETROL iniciar
negociaciones para igualar las condiciones económicas de los dos Contratos de
Asociación con las del modelo de contrato de exploración y explotación de
hidrocarburos adoptado por la ANH, negociaciones en las que dichas partes no
llegaron a un acuerdo, motivo por el cual, optaron dar por terminado el contrato y en
consecuencia ECOPETROL devolvió el área contractual a la Agencia Nacional de
Hidrocarburos;

4. Que en desarrollo del derecho de opción a favor de DRUMMOND LTD consagrado y
reconocido en las dos cláusulas mencionadas y reconocida por la ANH en el Acuerdo
002 de 24 de septiembre de 2003, EL CONTRATISTA manifestó a la ANH su
intención de suscribir con ella un Contrato de Exploración y Explotación de
Hidrocarburos de acuerdo con lo establecido en el Acuerdo 0021 de 23 de julio de
2004;

5. Que, las partes convienen en suscribir un solo convenio para la exploración y
explotación de Hidrocarburos Convencionales y de Gas Metano Asociado al Carbón
en el Área contratada, la cual en parte coincide con el área en la que DRUMMOND
LTD adelanta labores mineras;

6. Que se hace necesario realizar algunos ajustes al texto de la minuta de Contrato de
Exploración y Explotación de Hidrocarburos de la Agencia Nacional de Hidrocarburos,
particularmente en lo atinente a las estipulaciones sobre Abandono y sobre
Propiedad de Activos, con el propósito de hacer compatibles las obligaciones mineras
de EL CONTRATISTA con sus obligaciones en materia de exploración y explotación
de Hidrocarburos y Gas Metano Asociado al Carbón derivadas del presente contrato;

Teniendo en cuenta lo anterior, las partes acuerdan:

CLAUSULA 1 - DEFINICIONES

ES Para efectos de este contrato, las expresiones enunciadas a continuación tendrán el
A

e significado que aquí se les asigna:

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 3 de 59

Los Anexos A, B y C forman parte integral de este Contrato y, por lo tanto cada vez que en
dichos anexos se utilicen las expresiones a que se refiere esta cláusula, ellas tendrán los
mismos significados que aquí se les otorgan.

1.1. Abandono: Es el taponamiento y abandono de pozos, el desmantelamiento de
construcciones y la limpieza y restauración ambiental de las áreas donde se hubieren
realizado Operaciones de Exploración, Evaluación o Explotación en virtud de este contrato,
conforme a la legislación colombiana.

Las obligaciones estipuladas en el presente contrato en materia de Abandono sólo serán
exigibles en tanto sean compatibles con las actividades de exploración y explotación de
carbón.

1.2. Año: Es el período de doce (12) Meses consecutivos de acuerdo con el calendario
Gregoriano, contado desde una fecha específica.

1.3. Año Calendario: Es el período de doce meses, comprendido entre el primero (1*) de
enero y el treinta y uno (31) de diciembre, ambos inclusive, de cada año.

1.4. Área Contratada: Es la superficie y su proyección en el subsuelo identificada en la
Cláusula 3 y alinderada en el Anexo A, en la cual EL CONTRATISTA está autorizado, en
virtud de este contrato, para efectuar las Operaciones de Exploración, Evaluación y
Explotación de Hidrocarburos que son objeto del mismo.

1.5. Área de Evaluación: Es la porción del Área Contratada en la cual EL CONTRATISTA
realizó un Descubrimiento y en la que ha decidido llevar a cabo un Programa de Evaluación
para establecer o no su comercialidad, de acuerdo con la Cláusula 7. Esta área estará
enmarcada por un polígono regular en superficie, preferiblemente de cuatro lados, que
comprenderá la envolvente de la proyección vertical en superficie de la estructura o trampa
geológica que contiene el Descubrimiento; sin embargo, cuando el Área de Evaluación
corresponda a Gas Metano Asociado al Carbón podrá ser un polígono irregular, el cual
comprenderá todo el yacimiento de Gas Metano Asociado al Carbón.

1.6. Área de Explotación: Es la porción del Área Contratada en la cual se localiza uno o
más Campos Comerciales, como se establece en la Cláusula 9 (numeral 9.3) del presente
contrato. El área de cada Campo Comercial comprenderá la envolvente de la proyección
vertical en superficie del yacimiento o yacimientos que lo integran, y que defina el Ministerio
de Minas y Energía, de conformidad con el Decreto 3229 de noviembre 11 de 2003, o con
las normas que lo modifiquen o sustituyan.

1.7. Barril: Es la unidad de medida del volumen de Hidrocarburos Líquidos que consta de
cuarenta y dos (42) galones de los Estados Unidos de América, corregidos a condiciones
estándar (una temperatura de sesenta grados Fahrenheit (60? F) y a una (1) atmósfera de

et presión absoluta).

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 4 de 59

1.8. Buenas Prácticas de la Industria del Petróleo: Son las operaciones y los
procedimientos buenos, seguros y eficientes comúnmente empleados por operadores
prudentes y diligentes en la industria internacional del petróleo o en general de la industria de
Hidrocarburos, incluida la de Gas Metano Asociado al Carbón, bajo condiciones y
circunstancias similares a las que se presenten en desarrollo de las actividades de este
contrato, principalmente en aspectos relacionados con la utilización de métodos y procesos
adecuados para obtener el máximo beneficio económico en la recuperación final de las
reservas, la reducción de las pérdidas, la seguridad operacional y la protección del medio
ambiente, entre otros, en cuanto no contrarien la ley colombiana.

1.9. Campo Comercial: Es la porción del Área Contratada en cuyo subsuelo existen uno o
más yacimientos descubiertos de Hidrocarburos Convencionales o de Gas Metano Asociado
al Carbón, que EL CONTRATISTA ha decidido explotar comercialmente.

1.10. Declaración de Comercialidad: Es la comunicación escrita de EL CONTRATISTA a
la ANH, mediante la cual declara que el Descubrimiento que ha hecho en el Área Contratada
es un Campo Comercial.

1.11. Descubrimiento: Se entiende que existe yacimiento descubierto de Hidrocarburos
cuando mediante perforación con taladro o con equipo asimilable y las correspondientes
pruebas de fluidos, se logra el hallazgo de la roca en la cual se encuentran acumulados los
Hidrocarburos y que se comporta como unidad independiente en cuanto a mecanismos de
producción, propiedades petrofísicas y propiedades de fluidos.

1.12. Descubrimiento de Gas Natural No Asociado: Es el Descubrimiento cuya prueba
oficial de producción, en el entendido de que esa prueba sea representativa del yacimiento o
yacimientos descubiertos, indique una Relación Gas Aceite (RGA) mayor a 7.000 pies
cúbicos estándar de gas por cada barril de Hidrocarburos Líquidos y una composición molar
de heptanos (C,+) menor de 4.0%. Se entiende por RGA la relación entre el volumen de Gas
Natural en pies cúbicos por día y el volumen de Hidrocarburos Líquidos en barriles por día
producidos.por un pozo y la composición molar de heptano (C,+) como el porcentaje molar
de heptanos y demás Hidrocarburos de mayor peso molecular. La Relación Gas Aceite
(RGA) de un Descubrimiento que tiene varios yacimientos se determinará con base en el
promedio ponderado de la producción de cada yacimiento y la composición molar de
heptano (C7+) como el promedio aritmético simple.

1.13. Día: Período de veinticuatro (24) horas que se inicia a las cero horas (00:00) y termina
a las veinticuatro horas (24:00).

1.14. Desarrollo u Operaciones de Desarrollo: Son las actividades y obras realizadas por
EL CONTRATISTA, que incluyen, sin ser éste un listado exhaustivo, la perforación,
completamiento y equipamiento de pozos de desarrollo; el diseño, construcción, instalación y
mantenimiento de equipos, tuberías, líneas de transferencia, tanques de almacenamiento,
se métodos artificiales de producción, sistemas de recuperación primaria y mejorada, sistemas

A - ORIGINAL -
E

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 5 de 59

de trasiego, tratamiento, almacenamiento, entre otros, dentro de un Área de Explotación en
el Área Contratada y fuera de ella en cuanto resulte necesario.

1.15. Exploración u Operaciones de Exploración: Son todos aquellos estudios, trabajos y
obras que EL CONTRATISTA ejecuta para determinar la existencia y ubicación de
Hidrocarburos de cualquier tipo en el subsuelo, que incluyen pero no están limitados a
métodos geofísicos, geoquímicos, geológicos, cartográficos, y en general, las actividades de
prospección superficial, la perforación de Pozos Exploratorios y otras operaciones
directamente relacionadas con la búsqueda de Hidrocarburos en el subsuelo.

1.16. Evaluación u Operaciones de Evaluación: Son todas las operaciones y actividades
realizadas por EL CONTRATISTA en un Área de Evaluación conforme a la Cláusula 7 de
este contrato, con el propósito de evaluar un Descubrimiento, delimitar la geometría del
yacimiento o yacimientos dentro del Área de Evaluación y determinar, entre otros, la
viabilidad de extraer tales Hidrocarburos en cantidad y calidad económicamente explotables
y el impacto que sobre el medio ambiente y el entorno social pueda causar su explotación
comercial. Tales operaciones incluyen la perforación de Pozos de Exploración, la adquisición
de programas sísmicos de detalle, la ejecución de pruebas de producción, y, en general,
otras operaciones orientadas a determinar si el Descubrimiento es un Campo Comercial y
para delimitarlo.

1.17. Explotación: Comprende el Desarrollo y la Producción de Hidrocarburos de cualquier
tipo.

1.18. Fecha Efectiva: Es el día en que se suscribe el presente contrato y a partir de la cual
se comenzarán a contar todos los plazos del mismo.

1.19. Gas Natural: Es la mezcla de Hidrocarburos en estado gaseoso a condiciones
estándar (una temperatura de sesenta grados Fahrenheit (60? F) y a una (1) atmósfera de
presión absoluta) compuesta por los miembros más volátiles de la serie parafínica de
Hidrocarburos.

1.20. Gas Metano Asociado al Carbón (GMAC): Mezcla de Metano y otros gases
producidos a partir de capas de carbón y almacenada en capas de carbón o en capas
intercaladas entre las mismas.

1.21. Hidrocarburos: Son todos los compuestos orgánicos constituidos principalmente por
la mezcla natural de carbono e hidrógeno, así como también de aquellas sustancias que los
acompañan o se derivan de ellos; entre los cuales se incluyen el Gas Natural y el Gas
Metano Asociado al Carbón.

1.22. Hidrocarburos Convencionales: En este contrato el término hará referencia a los
Hidrocarburos Líquidos y al Gas Natural.

1.23. Hidrocarburos Líquidos: Son todos los Hidrocarburos producidos en el Área
Contratada que en condiciones estándar de temperatura y presión (60 grados Fahrenheit y a

+ ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 6 de 59

una (1) atmósfera de presión absoluta) están en estado líquido en la cabeza del pozo o en el
separador, así como los destilados y condensados que se extraen del gas.

1.24. Hidrocarburos Líquidos Pesados: Son todos los Hidrocarburos Líquidos con una
gravedad API igual o inferior a quince grados (15* API).

1.25, Interés Moratorio: Cuando se trate de pesos, será la máxima tasa de interés
moratorio legalmente permitida certificada por la autoridad competente; cuando se trate de
dólares de los Estados Unidos de América, será la tasa principal LIBOR (London Interbank
Borrowing Offered Rate) a tres (3) meses para los depósitos en dólares, incrementada en
cuatro puntos porcentuales (LIBOR más 4%).

1.25. Mes: Período contado a partir de cualquier Día de un mes calendario y que termina ei
Día anterior al mismo Día del mes calendario siguiente o, si se trata del Día primero, el último
Día del mes en curso.

1.26. Partes: A la suscripción del Contrato, la ANH y EL CONTRATISTA. Posteriormente y
en cualquier tiempo, la ANH de una parte y EL CONTRATISTA y/o sus cesionarios
debidamente aceptados por la ANH, de la otra.

Cuando la Parte CONTRATISTA esté conformada por un número plural de empresas, entre
ellas designarán a una sola que actúe como su representante ante la ANH.

1.27. Período de Exploración: Es el lapso de cinco y medio (5.5) Años contado a partir de
la Fecha Efectiva, así como cualquier prórroga otorgada, durante el cual EL CONTRATISTA
deberá llevar a cabo el Programa Exploratorio Mínimo.

1.28. Período de Explotación: Es, respecto de cada Área de Explotación, el lapso de
hasta veinticuatro (24) Años y sus extensiones, si las hay, contado desde la fecha de la
Declaración de Comercialidad del Campo Comercial correspondiente, durante el cual EL
CONTRATISTA deberá realizar las Operaciones de Desarrollo y de Producción.

1.29. Plan de Explotación: Es el documento guía preparado por EL CONTRATISTA de
acuerdo coh las Cláusulas 9 y 10 de este contrato, para adelantar la Explotación técnica,
eficiente y económica de cada Área de Explotación y contendrá, entre otros aspectos, el
cálculo de reservas de Hidrocarburos, la descripción de facilidades de Producción y
transporte de Hidrocarburos, los pronósticos de Producción de Hidrocarburos para el corto y
mediano plazo, un programa de Abandono y los Programas de Trabajos de Explotación para
lo que resta del Año Calendario en curso o del Año Calendario siguiente.

1.30. Pozo Exploratorio: Es un pozo a ser perforado por EL CONTRATISTA en el Área

Contratada en busca de yacimientos de Hidrocarburos, en un área no probada como

productora de Hidrocarburos, o para encontrar yacimientos adicionales a un Descubrimiento
Es para extender los límites de los yacimientos conocidos de un Descubrimiento.

pe

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 7 de 59

1.31. Producción u Operaciones de Producción: Son todas las operaciones y actividades
realizadas por EL CONTRATISTA en un Área de Explotación en relación con los procesos
de extracción, recolección, tratamiento, almacenamiento y trasiego de los Hidrocarburos
hasta el Punto de Entrega, el Abandono y las demás operaciones relativas a la obtención de
Hidrocarburos.

1.32. Programa Exploratorio Mínimo: Es el programa de Operaciones de Exploración
pactado en la Cláusula 5 (numeral 5.1) de este contrato, que EL CONTRATISTA se obliga a
ejecutar, como mínimo, durante cada fase del Periodo de Exploración en la que entre.

1.33. Programa Exploratorio Posterior: Es el programa de Operaciones de Exploración
que EL CONTRATISTA se obliga a ejecutar con posterioridad a la finalización del Período
de Exploración, conforme a lo estipulado en la Cláusula 6 (numeral 6.1).

1.34. Programa de Evaluación: Es el plan de Operaciones de Evaluación presentado por
EL CONTRATISTA a la ANH, según la Cláusula 7 de este contrato, con el propósito de
evaluar un Descubrimiento y determinar si se trata de un Campo Comercial. La ejecución del
Programa de Evaluación y presentación de informe de resultados a la ANH son requisitos
para declarar si un Descubrimiento es un Campo Comercial.

1.35. Programa de Trabajo: Es la descripción de las actividades y de las Operaciones de
Exploración, Evaluación y/o Explotación del Área contratada en los términos de este
contrato. El Programa de Trabajo incluirá el cronograma conforme al cual EL
CONTRATISTA comenzará y completará las actividades y el presupuesto correspondiente.

1.36. Punto de Entrega: Es el sitio acordado por las Partes donde se mide la producción de
Hidrocarburos de cada campo en las especificaciones mínimas de entrada a cualquier
sistema de transporte, que use EL CONTRATISTA con el objeto de determinar el volumen
de Hidrocarburos correspondientes a las regalías y el volumen de Hidrocarburos de EL
CONTRATISTA.

1.37. Yacimiento de Gas Metano Asociado al Carbón: Es toda capa de carbón, o capas
intercaladas entre las mismas, bajo la superficie, en las cuales se encuentre acumulado Gas
Metano Asociado al Carbón en su espacio poral o fracturado, que está en producción o que
es capaz de producir Gas Metano Asociado al Carbón y que puede o no comportarse como
una unidad independiente en cuanto a sus propiedades petrofísicas y de fluidos.

1.38. Yacimiento de Hidrocarburos Convencionales: Es toda roca bajo la superficie en la
cual se encuentran acumulados Hidrocarburos en su espacio poral o fracturado, que está en
producción o que es capaz de producir Hidrocarburos, que se comporta como una unidad
independiente en cuanto a sus propiedades petrofísicas y de fluidos, y que posee un sistema

geLomin de presión en toda su extensión.

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 8 de 59

CLAUSULA 2 - OBJETO

2.1. Objeto: Por virtud del presente contrato se otorga exclusivamente a EL CONTRATISTA
el derecho de explorar el Área Contratada y de explotar los Hidrocarburos de propiedad del
Estado, incluido el Gas Metano Asociado al Carbón, que se descubran dentro de dicha área.
EL CONTRATISTA tendrá derecho a la parte de la producción de los Hidrocarburos
provenientes del Área Contratada que le correspondan, de acuerdo con la Cláusula 14 de
este contrato.

2.2. Alcance: EL CONTRATISTA, en ejercicio de ese derecho, adelantará las actividades y
Operaciones materia de este contrato a su exclusivo costo y riesgo, proporcionando todos
los recursos necesarios para proyectar, preparar y llevar a cabo las actividades y
Operaciones de Exploración, Evaluación, Desarrollo y Producción, dentro del Área
Contratada.

2.3. Exclusión de derechos sobre otros recursos naturales: Sin perjuicio de los derechos
del CONTRATISTA derivados de los contratos que tenga suscritos con INGEOMINAS para
la exploración y explotación de carbón, los derechos otorgados en este contrato se refieren
en forma exclusiva a los Hidrocarburos de propiedad del Estado que se descubran dentro del
Área Contratada, y, por consiguiente, no se extenderán a algún otro recurso natural que
pueda existir en dicha área.

CLAUSULA 3 — ÁREA CONTRATADA

3.1. Extensión: El Área Contratada comprende una extensión total de doscientos treinta y
un mil setecientos cuarenta y siete (231,747) hectáreas con mil veintidós (1022) metros
cuadrados y se encuentra ubicada dentro de las jurisdicciones municipales de La Paz,
Agustín Codazzi, Becerril, La Jagua de Ibirico, Chiriguana, San Roque, Saloa y Pailitas en el
Departamento del Cesar. El Área Contratada se reducirá de acuerdo-con lo señalado en
esta cláusula.

3.2. Restricciones: En el caso de que una porción del Área Contratada se extienda a áreas
comprendidas dentro del Sistema de Parques Nacionales Naturales u otras zonas
reservadas, excluidas o restringidas, delimitadas geográficamente por la autoridad
correspondiente, o cuando sobre el área contratada se extiendan zonas con las mismas
características anteriormente señaladas, EL CONTRATISTA se obliga a acatar las
condiciones que respecto de tales áreas impongan las autoridades competentes. La ANH no
asumirá responsabilidad alguna a este respecto.

Toda vez que la ANH conozca de una pretensión de propiedad privada de los Hidrocarburos
del subsuelo dentro del Área Contratada, le dará el trámite que corresponda de conformidad
con las disposiciones legales.

3.3. Devolución de Áreas en Exploración, de Evaluación, y de Explotación: EL
CONTRATISTA devolverá las áreas en Exploración, de Evaluación y Explotación en todos

pee - ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 9 de 59

los casos previstos en este contrato como causales de devolución, bien por renuncia, por
vencimiento de los plazos, por los casos previstos en la cláusula 8 (numeral 8.2), o por no
llevar a cabo las actividades de los correspondientes Programas de Trabajo o, en general,
por cualquier otra causa contractual que imponga a EL CONTRATISTA la obligación de
devolver el área respectiva.

3.4. Devoluciones Voluntarias: En cualquier momento EL' CONTRATISTA podrá hacer
devoluciones parciales del Área Contratada, siempre y cuando no se afecte el cumplimiento
de las obligaciones contraídas en virtud de este contrato. Si tales devoluciones voluntarias se
efectúan durante la vigencia del Periodode Exploración, se contabilizarán para efectos de la
devolución obligatoria de áreas. y

3.5. Restauración de las áreas devueltas: En la medida en que no sean incompatibles con
las actividades mineras que desarrolla, EL CONTRATISTA realizará todas las actividades de
Abandono necesarias y restaurará las áreas devueltas conforme a lo dispuesto en la
legislación colombiana y en este contrato, Si hubiera incompatibilidad, prevalecerán las
obligaciones derivadas de los contratos de exploración y explotación de carbón.

3.6. Delineación de las áreas devueltas: Las áreas devueltas por EL CONTRATISTA
comprenderán el menor número posible de bloques, rectangulares contiguos limitados por
líneas en dirección norte-sur y este-oeste, siguiendo una rejilla similar a la formada por las
planchas cartográficas del Instituto Geográfico “Agustín Codazzi”.

3.7. Formalización de devoluciones de áreas: Toda devolución de áreas realizada en
desarrollo de este contrato se formalizará mediante acta firmada por las Partes.
CLÁUSULA 4 — DURACIÓN Y PERIODOS

4.1. Duración: La duración de este contrato se determinará de acuerdo con las siguientes
cláusulas.

4.2. Periodo de Exploración: El Periodo de Exploración tendrá una duración de cinco y
medio (5.5) Años a partir de la Fecha Efectiva y se divide en las fases que se describen a
continuación. La primera fase del Periodo de Exploración comienza en la Fecha Efectiva y
las siguientes fases el Día calendario inmediatamente siguiente a la terminación de la fase
que la precede:

4.2.1 Para Hidrocarburos Convencionales:
Fase 1 con una duración de seis (6) Meses.

Fase 2 con una duración de doce (12) Meses.
Fase 3 con una duración de doce (12) Meses.

Fase 4 con una duración de doce (12) Meses.

ars 5 con una duración de doce (12) Meses.

5

mo + ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 10 de 59

Fase 6 con una duración de doce (12) Meses.

4.2.2. Para Gas Metano Asociado al Carbón:
Fase 1 con una duración de seis (6) Meses.

Fase 2 con una duración de veinticuatro (24) Meses.
Fase 3 con una duración de doce (12) Meses.

Fase 4 con una duración de doce (12) Meses.

Fase 5 con una duración de doce (12) Meses

4.3. Derecho de renuncia en el Periodo de Exploración: Durante el transcurso de
cualquiera de las fases del Periodo de Exploración, EL CONTRATISTA tendrá derecho a
renunciar al presente contrato, o a las actividades de exploración de Hidrocarburos
Convencionales o a las actividades de Gas Metano Asociado a Carbón, siempre y cuando
haya cumplido satisfactoriamente el Programa Exploratorio Mínimo de la fase en curso y las
demás obligaciones a su cargo. Para tal efecto, EL CONTRATISTA dará aviso escrito a la
ANH, previamente a la terminación de la fase en progreso.

4.4 Prórroga de una fase del Periodo de Exploración: A solicitud de EL CONTRATISTA la
ANH prorrogará la fase en progreso del Periodo de Exploración de Hidrocarburos
Convencionales o de Gas Metano Asociado al Carbón, hasta la terminación de la perforación de
los Pozos Exploratorios y/o la adquisición del programa sísmico y dos (2) Meses más, siempre
que se cumplan las siguientes condiciones:

a) Que las Operaciones de Exploración antes mencionadas formen parte del Programa
Exploratorio Mínimo y se hubieren iniciado por lo menos un (1) Mes antes de la fecha de
terminación de la respectiva fase del Periodo de Exploración,

b) Que EL CONTRATISTA haya ejecutado en forma ininterrumpida tales Operaciones de
Exploración, y

c) Que no obstante la diligencia aplicada para la ejecución de tales Operaciones de
Exploración, EL CONTRATISTA estime razonablemente que el tiempo restante es
insuficiente para concluirlas antes del vencimiento de la fase en curso.

Con la solicitud de prórroga, EL CONTRATISTA entregará a la ANH los documentos en los que
fundamenta su solicitud y la garantía correspondiente, conforme a los requisitos estipulados en
la Cláusula 22 de este contrato.

4.5. Terminación del Contrato por vencimiento del Período de Exploración: Al vencimiento

del Periodo de Exploración terminará el contrato si no existe un Área de Evaluación, un Área

de Explotación o un Descubrimiento realizado por EL CONTRATISTA en la última fase del

Cep reriodo de Exploración en el Área Contratada, ya se trate de Hidrocarburos Convencionales
Mr

>

- ORIGINAL -
ES

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 11 de 59

o de Gas Metano Asociado al Carbón. En este caso EL CONTRATISTA devolverá a la ANH
la totalidad del Área Contratada, sin perjuicio del cumplimiento de las demás obligaciones y
queda obligado a demostrar que en ella ha cumplido las obligaciones de Abandono que sean
compatibles y consecuentes con la actividad minera, acreditando que los pozos perforados
han sido debidamente taponados y abandonados, que las instalaciones de superficie que no
tienen relación alguna con la actividad minera han sido totalmente desmanteladas y que ha
realizado las labores de limpieza y restauración ambiental de conformidad con la
normatividad aplicable.

4.6. Período de Explotación:

El Periodo de Explotación de Hidrocarburos Convencionales y de Gas Metano Asociado al
Carbón se predica separadamente respecto de cada Área de Explotación y, por lo tanto,
todas las menciones a la duración, extensión o terminación del Periodo de Explotación se
refieren a cada Área de Explotación en particular.

4.6.1. Duración: El Período de Explotación tendrá una duración de veinticuatro (24) Años
contados a partir de la fecha en la que la ANH reciba de EL CONTRATISTA la Declaración
de Comercialidad de que trata la Ciáusula 8 de este contrato.

4.6.2. Prórroga del Período de Explotación: La ANH prorrogará el Periodo de Explotación
hasta el límite económico del Campo Comercial, a elección de EL CONTRATISTA, siempre
y cuando se cumplan las siguientes condiciones: ,

a) Que EL CONTRATISTA formule la solicitud de prórroga por escrito a la ANH con una
antelación no mayor de cuatro (4) Años pero no inferior a un (1) Año con respecto a la
fecha de vencimiento del Periodo de Explotación de la respectiva Área da Explotación.

b) Que el Área de Explotación esté produciendo Hidrocarburos regularmente en la fecha de
la solicitud.

c) Que EL CONTRATISTA demuestre que durante los cuatro (4) Años Calendario
anteriores a la fecha de la solicitud ha llevado a cabo un programa de perforación que
incluya al menos un pozo por cada Año Calendario y/o que ha tenido activo un proyecto
de mantenimiento de presión o de recuperación secundaria, terciaria o mejorada.

Parágrafo.: Si EL CONTRATISTA no satisface en su totalidad o en todo su alcance la
condición exigida en el literal c) anterior, la ANH, previo el análisis de las justificaciones
presentadas por EL CONTRATISTA, podrá otorgar la prórroga. Queda entendido que la
denegación de la misma por parte de la ANH no dará lugar a desacuerdo y no se someterá
al procedimiento establecido en la Cláusula 27 de este contrato. En todos los casos, la
prórroga del Periodo de Explotación se formalizará mediante la firma de un otrosí al contrato.

4.6.3. Terminación voluntaria del Periodo de Explotación: En cualquier momento durante
el Periodo de Explotación EL CONTRATISTA podrá dar por terminado este contrato, con
respecto a cualquier Área de Explotación, para lo cual informará por escrito a la ANH con

+ ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 12 de 59

una anticipación no inferior a tres (3) Meses, sin perjuicio del cumplimiento de las demás
obligaciones.

4.6.4. Efectos de la terminación del Período de Explotación: Cuando por cualquier causa
terminen los derechos y obligaciones operativas respecto de algún Área de Explotación, EL
CONTRATISTA dejará en buen estado los pozos que en tal época sean productivos, así
como las demás propiedades inmuebles que no estén adscritas o vinculadas a la actividad
minera, todo lo cual pasará gratuitamente a la ANH con las servidumbres y bienes adquiridos
para beneficio de la explotación hasta el Punto de Entrega, excluidos los bienes adscritos o
vinculados a las actividades mineras, aunque tales bienes se encuentren fuera del Área de
Explotación. Respecto de los bienes muebles destinados exclusivamente a la explotación de
Hidrocarburos en esa Área de Explotación, si la terminación tiene lugar antes de cumplirse
los primeros dieciocho (18) Años del Periodo de Explotación, EL CONTRATISTA tendrá la
obligación de ofrecérselos en venta por su valor en libros a la ANH. Si en el término de tres
(3) Meses contados a partir de la fecha del ofrecimiento, la ANH no hubiere respondido
afirmativamente, EL CONTRATISTA podrá disponer de ellos libremente. Si la terminación
tiene lugar transcurridos los primeros dieciocho (18) Años del Período de Explotación, tales
bienes pasarán gratuitamente a la ANH. La ANH establecerá de los pozos que se
encuentren en producción en tal época cuáles deberán ser abandonados y aquellos que
continuarán en producción. Cualquier desacuerdo respecto de la naturaleza y la destinación
de los bienes será sometido al procedimiento señalado en la Cláusula 27. Así mismo, EL
CONTRATISTA queda obligado a ceder a la ANH o a quien ella indique la Licencia
Ambiental y los recursos económicos necesarios para atender las obligaciones de Abandono
que sean exigibles. La aplicación de esta cláusula no implicará una sustitución patronal entre
EL CONTRATISTA y la ANH.

CLAUSULA 5 - PROGRAMA EXPLORATORIO MÍNIMO

5.1. Programa Exploratorio Mínimo de cada fase y de cada tipo de Hidrocarburo:
Durante el Periodo de Exploración, EL CONTRATISTA llevará a cabo el Programa
Exploratorio Mínimo de cada fase que entre, y para cada tipo de Hidrocarburo, ya sea
Convencional o Gas Metano Asociado al Carbón, tal como se describe en el Anexo B, que
forma parte de este contrato. Para el cumplimiento de las obligaciones del Programa
Exploratorio Mínimo, los Pozos Exploratorios propuestos por EL CONTRATISTA deberán
ser Pozos Exploratorios para un nuevo campo (del tipo A-3) o Pozos Exploratorios que
formen parte de un Programa de Evaluación, conforme lo dispuesto en la cláusula 7
(numeral 7.3b) de este contrato. En los demás casos el Pozo Exploratorio propuesto por EL
CONTRATISTA deberá ser previamente aceptado por la ANH.

5.2. Programas de Trabajos de Exploración: EL CONTRATISTA se obliga a presentar a la
ANH, el Programa de Trabajos de Exploración para la fase que inicia, y para cada tipo de
Hidrocarburo, en donde se describa la forma como dará cumplimiento a sus obligaciones,

qm

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 13 de 59

con una antelación no inferior a ocho (8) Días calendario respecto al inicio de cada fase del
Periodo de Exploración. Para la primera fase, EL CONTRATISTA deberá entregar el
Programa de Trabajo de Exploración en un término de treinta (30) Días calendarios contados
a partir de la Fecha Efectiva.

5.3. Modificaciones al Programa Exploratorio Mínimo.

5.3.1. Durante la fase en curso: En el transcurso de la primera mitad del plazo de cualquier
fase del Periodo de Exploración, distinta de la primera fase, EL CONTRATISTA podrá
sustituir la adquisición y procesamiento de un programa sísmico contenido en el Programa
Exploratorio Mínimo inicialmente presentado para la fase en progreso, por la perforación de
uno o más Pozos Exploratorios o por la adquisición y procesamiento de un programa sísmico
de tecnología más moderna, siempre que el esfuerzo financiero del nuevo Programa
Exploratorio Mínimo sea equivalente o superior al inicialmente presentado para la respectiva
fase. En este caso EL CONTRATISTA informará previamente y por escrito a la ANH de la
substitución de Operaciones de Exploración que pretende llevar a cabo.

5.3.2. Para la fase siguiente: Si luego de la perforación de un Pozo Exploratorio que resulte
seco EL CONTRATISTA juzga que las perspectivas del Área Contratada no justifican la
perforación de un (1) Pozo Exploratorio contenido en el Programa Exploratorio Mínimo de la
siguiente fase del Periodo de Exploración, EL [CONTRATISTA podrá sustituir dicha
perforación por la adquisición y procesamiento de un programa sísmico, siempre que el
esfuerzo financiero sea equivalente o superior al Programa Exploratorio Mínimo para la
respectiva fase y que EL CONTRATISTA informe previamente y por escrito a la ANH de la
substitución que pretende llevar a cabo.

5.4. Exploración Adicional: EL CONTRATISTA podrá llevar a cabo Operaciones de
Exploración adicionales a las contenidas en el Programa Exploratorio Mínimo o en el
Programa Exploratorio Posterior, sin que por razón de tales Operaciones de Exploración se
modifique el plazo pactado para la ejecución del Programa Exploratorio Mínimo o dei
Programa Exploratorio Posterior de la fase en curso o de las fases siguientes. Para ejercer
este derecho, EL CONTRATISTA informará previamente a la ANH respecto de las
Operaciones de Exploración adicionales que pretende realizar. Si dichas Operaciones de
Exploración son las definidas en el Programa Exploratorio Minimo de la siguiente Fase, la
ANH acreditará dichas Operaciones de Exploración al cumplimiento de los compromisos
exploratorios pactados para la fase siguiente. De lo contrario, si EL CONTRATISTA desea
que tales Operaciones de Exploración adicionales se acrediten al cumplimiento de los
compromisos exploratorios pactados para la fase siguiente, si la hay, deberá solicitarlo por
escrito a la ANH, quien a su sola discreción determinará si acepta o no dicha acreditación.
En caso de que la solicitud sea aceptada por parte de la ANH, ésta determinará la forma
como se acreditarán en todo o en parte las Operaciones de Exploración adicionales
mms en la fase siguiente del Periodo de Exploración.

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 14 de 59

5.5. Problemas durante la perforación de Pozos Exploratorios: Durante la perforación de
un Pozo Exploratorio correspondiente al Programa Exploratorio Mínimo o al Programa
Exploratorio Posterior y antes de alcanzar la profundidad objetivo, si se l'egasen a presentar
problemas no controlables de tipo geológico tales como cavidades, presiones anormales,
formaciones impenetrables, pérdidas severas de circulación u otras condiciones de tipo
técnico que impidan continuar perforando el Pozo Exploratorio, a pesar del empeño de EL
CONTRATISTA de continuar los trabajos de perforación de acuerdo con las Buenas Prácticas
de la Industria del Petróleo, EL CONTRATISTA podrá solicitar a la ANH dar por cumplida la
obligación de perforación, mediante la presentación de un informe técnico donde se describa
en detalle la situación presentada y los esfuerzos realizados para superar el problema. Dicho
informe deberá presentarse a la ANH en un plazo no mayor de quince (15) Días calendario
contados desde que se presentó el problema no controlable antes mencionado. Si la ANH
acepta que EL CONTRATISTA dé por terminadas las operaciones de perforación del pozo
en cuestión, aquél deberá abandonarlo o completarlo hasta la profundidad alcanzada, y la
obligación del Programa Exploratorio Mínimo o el Posterior correspondiente a dicho pozo se
entenderá cumplida.

5.6. Devolución de Áreas: Al final de la Primera Fase del Periodo de Exploración y si EL
CONTRATISTA decide entrar en la siguiente fase del Período de Exploración, EL
CONTRATISTA devolverá el treinta por ciento (30%) aplicado al Área Contratada vigente a
la fecha de devolución menos las Áreas de Evaluación y de Explotación.

CLAUSULA 6 - PROGRAMA EXPLORATORIO POSTERIOR

6.1. Programa Exploratorio Posterior: Al finalizar el Periodo de Exploración y siempre que
exista por lo menos un Área de Evaluación o un Área de Explotación o un Descubrimiento
realizado por EL CONTRATISTA en la ultima fase del Periodo de Exploración en el Área
Contratada, EL CONTRATISTA podrá retener el cincuenta por ciento (50%) del Área
Contratada (excluidas las Áreas de Evaluación y de Explotación) para adelantar en el árez
retenida, pero por fuera de las Áreas de Evaluación y de Explotación, un Programa de
Exploración Posterior de Hidrocarburos Convencionales o de Gas Metano Asociado al Carbón.
En este caso, se aplicará el siguiente procedimiento:

a) Antes de la fecha de terminación de la última fase del Período da Exploración, EL
CONTRATISTA avisará por escrito a la ANH de su intención de adelantar un Programa
de Exploración Posterior, precisando si se trata de Hidrocarburos Convencionales o de
Gas Metano Asociado al Carbón, o de ambos.

b) El aviso debe describir las Operaciones de Exploración que constituyen el Programa de
Exploración Posterior que EL CONTRATISTA se obliga a realizar; dividiéndose el
Programa en dos (2) fases de dos (2) Años cada una, contada la primera desde la

$ terminación de la última fase del Programa Exploratorio Mínimo. Cada una de las fases

3

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 15 de 59

del Programa Exploratorio Posterior debe contener como mínimo las mismas
Operaciones Exploratorias pactadas para la última fase del Período Exploratorio Mínimo.

c) Cumplidas oportunamente las obligaciones de la primera fase del Programa Exploratorio
Posterior, EL CONTRATISTA podrá optar por no continuar a la segunda fase, lo que
impone la devolución de la totalidad de las áreas retenidas para este efecto. Si opta por
continuar con la segunda fase explorando en busca de Gas Metano Asociado al Carbón,
podrá retener la totalidad del área de que dispone; pero si opta solamente por explorar
Hidrocarburos Convencionales, deberá devolver el cincuenta por ciento (50%) de ella,
excluidas las Áreas de Evaluación y de Explotación existentes. EL CONTRATISTA
informará por escrito a la ANH de su decisión dentro del mes siguiente a la terminación
de la primera fase.

d) Las devoluciones de áreas de que trata esta cláusula se entienden sin perjuicio de las
Áreas de Evaluación y de las Áreas de Explotación existentes.

6.2. Finalizado el Programa de Exploración Posterior, el Área Contratada quedará reducida a
las Áreas de Evaluación y/o Áreas de Explotación existentes en ese momento.

CLAUSULA 7 - DESCUBRIMIENTO Y EVALUACIÓN

7.1. Aviso de Descubrimiento: En cualquier momento dentro de los cuatro (4) Meses
siguientes a la finalización de la perforación de cualquier Pozo Exploratorio cuyos resultados
indiquen que se ha producido un Descubrimiento, EL CONTRATISTA deberá informarlo por
escrito a la ANH, acompañando su aviso de un informe técnico que contenga los resultados
de las pruebas realizadas, la descripción de los aspectos geológicos y los análisis
efectuados a los fluidos y rocas, en la forma que indique el Ministerio de Minas y Energía o la
autoridad que haga sus veces.

Parágrafo: Si el descubrimiento es un Descubrimiento de Gas Natural No Asociado, de Gas
Metano Asociado al Carbón o de Hidrocarburos Líquidos Pesados, EL CONTRATISTA
deberá igualmente entregar los cálculos y demás información de soporte que hubiere
presentado al Ministerio de Minas y Energía o la autoridad que haga sus veces para efectos
de su clasificación.

7.2. Presentación del Programa de Evaluación: Si EL CONTRATISTA considera que el
Descubrimiento tiene potencial comercial, presentará y ejecutará un Programa de Evaluación
respecto de dicho Descubrimiento, de acuerdo con lo establecido en esta cláusula. Si el
Descubrimiento tiene lugar en el Periodo de Exploración, EL CONTRATISTA presentará e!
Programa de Evaluación dentro de los seis (6) Meses siguientes a la finalización de la
perforación del Pozo Exploratorio descubridor y en todo caso antes de finalizar el Periodo de
Exploración. Si el Descubrimiento es resultado de la ejecución del Programa Exploratorio
gr EL CONTRATISTA presentará el Programa de Evaluación dentro de los seis (6)

34

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 16 de 59

Meses siguientes a la finalización de la perforación del Pozo Exploratorio descubridor y en
todo caso antes de la siguiente devolución de áreas de que trata la Cláusula 6.

7.3. Contenido del Programa de Evaluación: El Programa de Evaluación debe contener,
como mínimo:

a) El mapa con coordenadas del Área de Evaluación.

b) La descripción y los objetivos de cada una de las Operaciones de Evaluación y la
información que se propone obtener para determinar si el Descubrimiento puede ser
declarado como Campo Comercial. Si en los Programas de Evaluación realizados
durante el Periodo de Exploración, EL CONTRATISTA incluye la perforación de Pozos
Exploratorios, éste podrá acreditar tanto el cumplimiento del Programa Exploratorio
Mínimo como del Programa de Evaluación correspondiente, hasta con la perforación de
dos (2) Pozos Exploratorios, siempre que la misma concluya antes de la fecha de
terminación del plazo del Programa de Evaluación en el cual fueron incluidos o de la fase
del Periodo de Exploración a la cual correspondan dichos pozos, la que sea más
próxima.

c) El presupuesto total del Programa de Evaluación, discriminado por Años.

d) El plazo total del Programa de Evaluación que no podrá exceder de dos (2) Años cuando
incluya la perforación de Pozos de Exploración o de un (1) Año en los demás casos,
plazo que se contará a partir de la fecha de la presentación a la ANH y debe contemplar
los tiempos estimados necesarios para la obtención de permisos que corresponde
otorgar a otras autoridades.

e) El cronograma para la realización de las Operaciones de Evaluación dentro del plazo
mencionado en el literal anterior,

f) La información sobre la destinación de los Hidrocarburos y demás fluidos que EL
CONTRATISTA espera recuperar como resultado de las Operaciones de Evaluación.

9) Una propuesta de Punto de Entrega para consideración de la ANH.

7.4. Prórroga del plazo del Programa de Evaluación: Si EL CONTRATISTA decide
perforar Pozos de Exploración no previstos en el Programa de Evaluación inicialmente
presentado, la ANH prorrogará la duración del Programa de Evaluación por un plazo adicional
que no excederá de un (1) Año, siempre que se cumplan las siguientes condiciones:

a) Que EL CONTRATISTA formule la solicitud por escrito a la ANH por lo menos con dos (2)
Meses de anticipación a la fecha de terminación del plazo inicial.

b) Que EL CONTRATISTA esté adelantando diligentemente las Operaciones de Evaluación
previstas en el Programa de Evaluación;

c) Que la prórroga requerida se justifique por el tiempo necesario para la perforación y las

y pruebas del Pozo o los Pozos de Exploración adicionales; y

3 - ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 17 de 59

Con la solicitud de prórroga, EL CONTRATISTA entregará a la ANH los documentos en los que
fundamenta su solicitud.

7.5. Modificaciones al Programa de Evaluación: En cualquier momento durante los seis
(6) Meses siguientes a la fecha de presentación del Programa de Evaluación a la ANH, EL
CONTRATISTA podrá modificarlo, para lo cual informará oportunamente a la ANH y
adecuará el plazo total del mismo, de acuerdo con el numeral 7.3d de esta cláusula, sin que
por ello se modifique la fecha de inicio señalada.

7.6, Resultados del Programa de Evaluación: EL CONTRATISTA presentará a la ANH un
informe completo de los resultados del Programa de Evaluación, dentro de los tres (3) Meses
siguientes a la fecha de su terminación. Tal informe incluirá, como mínimo: la descripción
geológica del Descubrimiento y su configuración estructural; las propiedades físicas de las
rocas y fluidos presentes en los yacimientos asociados al Descubrimiento; la presión,
volumen y análisis de temperatura de los fluidos de los yacimientos; la capacidad de
producción (por pozo y por todo el Descubrimiento); y un estimado de las reservas
recuperables de Hidrocarburos.

Parágrafo: En caso de que el descubrimiento sea de Gas Natural No Asociado o de
Hidrocarburo Líquido Pesado, y en cualquier momento durante la segunda mitad del plazo
del Programa de Evaluación, EL CONTRATISTA podrá solicitar a la ANH la prórroga del
Programa de Evaluación hasta por dos (2) Años adicionales y para el caso de Gas Metano
Asociado al Carbón hasta por cuatro (4) Años adicionales, con el propósito de llevar a cabo
estudios de factibilidad para la construcción de infraestructura, sobre métodos de producción
y/o para el desarrollo de mercados. En estos casos, la solicitud incluirá en el Programa de
Evaluación la información relacionada con los estudios de factibilidad que EL
CONTRATISTA considera necesario realizar. Al término de la prórroga otorgada, EL
CONTRATISTA entregará a la ANH las conclusiones y recomendaciones de los estudios de
factibilidad.

7.7. Sólo darán lugar a la aplicación de esta cláusula los Pozos Exploratorios descubridores
perforados por EL CONTRATISTA por fuera de áreas designadas como de Evaluación o de
Explotación. Por lo tanto, cuando los nuevos volúmenes de Hidrocarburos encontrados
hagan parte de una misma Área de Evaluación o de Explotación, no habrá lugar a un
Periodo de Evaluación.

CLAUSULA 8 - DECLARACIÓN DE COMERCIALIDAD

8.1. Aviso: Dentro de los tres (3) Meses siguientes al vencimiento del término estipulado
para la ejecución del Programa de Evaluación o al vencimiento del plazo acordado según el
parágrafo del numeral 7.6 de la Cláusula 7, si le es aplicable, EL CONTRATISTA entregará
a la ANH una declaración escrita que contenga de manera clara y precisa su decisión
incondicional de explotar o no comercialmente ese Descubrimiento. En caso afirmativo, a
¿ear de esa declaración el Descubrimiento se tendrá como un Campo Comercial.

zu - ORIGINAL »
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 18 de 59

8.2. Renuncia de derechos en caso negativo: Si EL CONTRATISTA no entrega a la ANH
esta declaración en el plazo estipulado, se entenderá que EL CONTRATISTA ha concluido
que el Descubrimiento no es un Campo Comercial. Si la declaración es negativa o si no hay
entrega de declaración, EL CONTRATISTA acepta que no se generó en su favor derecho
alguno y, en consecuencia, renuncia a reclamar derechos sobre el Descubrimiento.

CLAUSULA 9 - PLAN DE EXPLOTACIÓN

9.1. Presentación y Contenido: Dentro de los tres (3) Meses siguientes a la presentación
de la Declaración de Comercialidad de que trata la Cláusula 8, EL CONTRATISTA
entregará a la ANH el Plan de Explotación inicial el cual contendrá, como mínimo, la
siguiente información:

a) El mapa con las coordenadas del Área de Explotación.

b) El cálculo de reservas y de la producción acumulada de Hidrocarburos, diferenciada por
tipo de Hidrocarburo.

c) El esquema general proyectado para el Desarrollo del Campo Comercial, que incluya una
descripción del programa de perforación de pozos de desarrollo, de los métodos de
extracción, de las facilidades respectivas y de los procesos a los cuales se someterán
los fluidos extraídos antes del Punto de Entrega.

d) El pronóstico de producción anual de Hidrocarburos y sus sensibilidades, utilizando la
tasa óptima de producción que permita lograr la máxima recuperación económica de las
reservas.

e) La Identificación de los factores críticos para la ejecución del Plan de Explotación, tales
como aspectos ambientales, sociales, económicos, logísticos y las opciones para su
manejo...

f) Una propuesta de Punto de Entrega para consideración de la ANH.

9) Una propuesta de canasta de máximo tres (3) petróleos crudos de calidad similar para
efectos del cálculo de los Derechos por Precios Altos descritos en la Cláusula 16.

h) Un programa de Abandono que sea compatible y consecuente con las actividades de
exploración y explotación minera para efectos de la Cláusula 30.

9.2. Entrega del Plan de Explotación: La ANH dará por recibido el Plan de Explotación
cuando EL CONTRATISTA entregue toda la información antes descrita. Si la ANH no recibe
el Plan de Explotación con la totalidad de la información anteriormente indicada, dentro de
los quince (15) Días calendario siguientes a su presentación podrá requerir el envío de la
información faltante y EL CONTRATISTA dispondrá de treinta (30) Días calendario contados
desde el recibo del requerimiento para entregarla. Si la ANH no se pronuncia dentro de los
quince (15) Días calendario siguientes a la presentación del Plan de Explotación por parte de
eS EL CONTRATISTA, se entenderá que ha sido aceptado. Si EL CONTRATISTA no entrega

z3u_ - ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 19 de 59

el Plan de Explotación en la fecha establecida en el numeral anterior o si la ANH no recibe la
documentación faltante dentro del plazo de treinta (30) Días señalado en este numeral, se
configurará un incumplimiento que dará lugar a la aplicación de la Cláusula 28.

9.3. Área de Explotación: Si se trata de la explotación de Hidrocarburos Convencionales, el
Área de Explotación estará delimitada por un polígono regular, preferiblemente de cuatro
lados, que comprenderá el Campo Comercial o la porción de éste dentro del Área
Contratada, más un margen alrededor del Campo Comercial no mayor de un (1) kilómetro,
siempre que el Área Contratada lo permita. Como quiera que el área del Campo Comercial
contenida en el Área de Explotación puede variar, el Área de Explotación permanecerá
inalterable, salvo lo señalado en el siguiente numeral.

Si se trata de la explotación de Gas Metano Asociado al Carbón, el Área de Explotación
estará determinada conforme con lo establecido en la cláusula 1.6.

9.4, Ampliación del Área de Explotación: En el transcurso del Período de Explotación de
un Área de Explotación, si EL CONTRATISTA determina que un Campo Comercial se
extiende más allá del Área de Explotación, pero dentro del Área Contratada vigente, podrá
solicitar a la ANH la ampliación de tal Área de Explotación, acompañando su solicitud con los
soportes correspondientes. Cumplido lo anterior a satisfacción de la ANH, ésta ampliará el
Área de Explotación, quedando entendido que si tal ampliación se superpone a otra Área de
Explotación, la duración del Periodo de Explotación que se aplicará para el Área de
Explotación englobada será la del Área de Explotación respecto de la cual se declaró
primeramente la comercialidad.

Parágrafo: Cuando el Área de Explotación solicitada por EL CONTRATISTA, de acuerdo con
el numeral 9.4, se extienda por fuera del Área Contratada, la ANH ampliará el Área
Contratada dándole a la ampliación solicitada el tratamiento contractual de Área de
Evaluación, a menos que respecto del área solicitada se presente alguna de las siguientes
situaciones:

a) Que existan derechos otorgados a otra persona para la ejecución de actividades iguales
o similares a las del objeto del presente contrato.

b) Que esté en proceso de negociación o de concurso para el otorgamiento de derechos por
parte de la ANH;

c) Que existan restricciones ordenadas por autoridad competente que impidan adelantar las
actividades objeto del contrato.

9.5. Actualización del Plan de Explotación: EL CONTRATISTA ajustará y presentará
anualmente, durante el Mes de febrero de cada Año Calendario y con sujeción al
procedimiento descrito en el numeral 9.2 de esta cláusula, el Plan de Explotación para cada
una de las Áreas de Explotación existentes en el contrato y para cada tipo de Hidrocarburo.
ES Cuando la producción real de Hidrocarburos del Año Calendario inmediatamente anterior

5) - ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 20 de 59

difiera en más de un quince por ciento (15%) con respecto al pronóstico de producción anual
señalado en el Plan de Explotación para algún Área de Explotación, EL CONTRATISTA
presentará las explicaciones del caso.

CLAUSULA 10 -—- PROGRAMAS DE TRABAJOS DE EXPLOTACIÓN

10.1. Preparación y presentación: Si cuando se presente el Plan de Explotación a que se
refiere la Cláusula 9 faltaren más de seis (6) Meses para la terminación del Año Caleridario
en curso, EL CONTRATISTA presentará el primero de los Programas de Trabajos de
Explotación para lo restante de ese Año calendario. Para los Años calendario subsiguientes,
El CONTRATISTA presentará el Programa de Trabajos de Explotación para cada Año
Calendario, en el mes de noviembre del Año calendario inmediatamente anterior.

10.2. Contenido del Programa de Trabajos de Explotación: El Programa de Trabajos de
Explotación para cada Área de Explotación y para cada tipo de Hidrocarburo contendrá, como
mínimo:

a) Una descripción detallada del programa de Operaciones de Desarrollo y de Producción que
EL CONTRATISTA espera realizar durante dicho Año, con el respectivo cronograma,
discriminado por proyecto y por Trimestre Calendario, el cual debe contemplar también los
plazos requeridos para obtener las autorizaciones y permisos de las autoridades
competentes.

b) Un pronóstico de producción mensual del Área de Explotación para el Año Calendario
correspondiente,

c) Un estimado de los costos (inversiones y gastos) para los cuatro (4) Años Calendario
siguientes o hasta la terminación del Periodo de Explotación, lo que sea más corto.

d) Los términos y condiciones conforme a los cuales desarrollará los programas en
beneficio de las comunidades en las áreas de influencia del Área de Explotación.

10.3. Ejecución y Ajustes: Las Operaciones de Desarrollo y de Producción del Programa de
Trabajos de Explotación de que trata el literal (a) anterior es de obligatoria ejecución. EL
CONTRATISTA iniciará tales Operaciones de Explotación de acuerdo con el cronograma
presentado. Durante la ejecución del Programa de Trabajos de Explotación, EL
CONTRATISTA podrá efectuar ajustes a dicho programa para el Año Calendario en curso,
siempre que tales ajustes no impliquen la disminución en la producción de más de un quince
por ciento (15%) respecto del pronóstico inicial. Los ajustes no podrán ser formulados con
frecuencia inferior a tres (3) Meses, salvo situaciones de emergencia. EL CONTRATISTA
informará previamente y mediante escrito cualquier ajuste al Programa de Trabajos de
O Explotación.

gt

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 21 de 59

CLÁUSULA 11 - CONDUCCIÓN DE LAS OPERACIONES

11.1. Autonomía: EL CONTRATISTA tendrá el control de todas las operaciones y
actividades que considere necesarias para una técnica, eficiente y económica Exploración
del Área Contratada y para la Evaluación y Explotación de los Hidrocarburos que se
encuentren dentro de ésta. EL CONTRATISTA planeará, preparará, realizará y controlará
todas las actividades con sus propios medios y con autonomía técnica y directiva, de
conformidad con la legislación colombiana y observando las Buenas Prácticas de la Industria
del Petróleo, EL CONTRATISTA desarrollará las actividades directamente o a través de
subcontratistas.

11.2. Responsabilidad: EL CONTRATISTA llevará a cabo las operaciones materia de este
contrato de manera diligente, responsable, eficiente y adecuada técnica y económicamente.
Se asegurará de que todos sus subcontratistas cumplan los términos establecidos en este
contrato y en las leyes colombianas. EL CONTRATISTA será el único responsable por los
daños y pérdidas que cause con ocasión de las actividades y operaciones derivadas de este
contrato, incluso aquéllos causados por sus subcontratistas, quedando entendido que en
ningún momento será responsable por errores de criterio, o por pérdidas o daños que no
fueren resultado de culpa grave o dolo. Cuando EL CONTRATISTA subcontrate, las obras y
servicios subcontratados serán ejecutados a su nombre, en razón de lo cual EL
CONTRATISTA mantendrá su responsabilidad directa por todas las obligaciones
establecidas en el subcontrato y derivadas del mismo, de las cuales no podrá exonerarse en
razón de las subcontrataciones. La ANH no asumirá responsabilidad alguna por este
concepto, ni aún a título de solidaridad.

11.3. Obtención de permisos: EL CONTRATISTA está obligado a obtener, por su propia
cuenta y riesgo, todas las licencias, autorizaciones, permisos y demás derechos procedentes
conforme a la ley, necesarios para adelantar las operaciones objeto del presente contrato.

11.4. Daños y Pérdidas de los Activos: Todos los costos y gastos necesarios para
remplazar o reparar daños o pérdidas de bienes o equipos ocurridos por fuego,
inundaciones, tormentas, accidentes u otros hechos similares serán a riesgo de EL
CONTRATISTA. EL CONTRATISTA informará a la ANH sobre las pérdidas o daños
sucedidos a la mayor brevedad posible después de ocurrido el hecho.

CLÁUSULA 12 - REGALÍAS

12.1. Recaudo: EL CONTRATISTA pondrá a disposición de la ANH en el Punto de
Entrega el porcentaje de la producción de Hidrocarburos establecido en la ley
correspondiente a las regalías. El recaudo de las regalías se hará en dinero o en especie,
según lo acuerden las Partes y lo autorice la autoridad competente.

Es

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 22 de 59

12.2. Pago de las participaciones: La ANH pagará a las entidades que señale la ley las
participaciones que les correspondan en las regalías, y será la única responsable de dicho
pago.

12.3. Recaudo en especie: Cuando el recaudo de las regalías se efectúe en especie, EL
CONTRATISTA entregará a la ANH la cantidad de Hidrocarburos correspondiente, para lo
cual las Partes acordarán el procedimiento para la programación de entregas y demás
aspectos necesarios. En todo caso la ANH dispondrá de un (1) Mes para retirar dicha
cantidad. Vencido este término sin que la ANH haya retirado el volumen correspondiente a
las regalías, y si hay disponibilidad de almacenamiento en las facilidades de EL
CONTRATISTA, éste se obliga a almacenar los Hidrocarburos hasta por tres (3) meses
consecutivos, y la ANH le pagará una tarifa de almacenamiento que, para cada caso, será
acordada entre las Partes. Al término de este último plazo EL CONTRATISTA podrá
comercializar tal volumen, de acuerdo con el siguiente numeral.

Parágrafo: Si no hay disponibilidad de almacenamiento, EL CONTRATISTA podrá continuar
produciendo el campo y disponer del volumen de regalías, acreditando a la ANH, para su
entrega posterior, el volumen correspondiente a las regalías que la ANH tenía derecho a
retirar pero no retiró.

12.4. Comercialización del volumen de regalías: Cuando la ANH lo considere
conveniente, y siempre que las disposiciones regulatorias lo permitan, EL CONTRATISTA a
nombre de la ANH hará sus mejores esfuerzos para facilitar la comercialización de la porción
de la producción de Hidrocarburos que corresponde a las regalías y entregará a la ANH el
dinero proveniente de tales ventas. Para este fin, las Partes convendrán los términos
particulares de la comercialización, pero en todo caso EL CONTRATISTA hará su mejor
esfuerzo para comercializar dicha producción al precio más alto en los mercados disponibles.
La ANH reconocerá a EL: CONTRATISTA los costos directos y un margen razonable de
comercialización que deberá ser acordado entre las Partes.

12.5. Recaudo en dinero: Cuando EL CONTRATISTA deba pagar las regalías en dinero,
entregará a la ANH los montos correspondientes en los plazos señalados por la autoridad
competente. En caso de mora, EL CONTRATISTA pagará a la ANH la cantidad necesaria
para cubrir el monto adeudado, los intereses moratorios correspondientes y los gastos en
que haya incurrido para lograr el pago.

CLAUSULA 13 — MEDICION

13.1. Medición: EL CONTRATISTA llevará a cabo la medición, muestreo y control de
calidad de los Hidrocarburos producidos y mantendrá calibrados los equipos o instrumentos
de medición, conforme a las normas y métodos aceptados por las Buenas Prácticas de la
Industria del Petróleo y a las disposiciones legales y reglamentarias vigentes, practicando los
análisis a que haya lugar y realizando las correcciones pertinentes para la liquidación de los
£ volúmenes netos de Hidrocarburos recibidos y entregados a condiciones estándar. EL
7
L

3 MA - ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 23 de 59

CONTRATISTA adoptará todas las acciones necesarias para preservar la integridad,
confiabilidad y seguridad de las instalaciones y los equipos o instrumentos de fiscalización de
acuerdo con las Buenas Prácticas de la Industria del Petróleo. Además, conservará durante
el término que establecen el Código de Comercio y las demás normas pertinentes, los
registros de calibración periódica de tales equipos o instrumentos y de las mediciones diarias
de la producción y consumo de Hidrocarburos y fluidos en cada Campo Comercial para
revisión de la ANH y de las autoridades competentes. La ANH tendrá el derecho de
inspeccionar los equipos de medición instalados por EL CONTRATISTA y todas las
unidades de medición en general.

13.2. Instalaciones Comunes: Cuando dos o más campos de producción se sirvan de las
mismas instalaciones de desarrollo, éstas deberán incluir un sistema de medición que
permita determinar la producción proveniente de cada uno de dichos campos.

CLÁUSULA 14 - DISPONIBILIDAD DE LA PRODUCCIÓN

14.1. Determinación de volúmenes: Los Hidrocarburos producidos, exceptuados los que
hayan sido utilizados en beneficio de las operaciones de este contrato y los que
inevitablemente se desperdicien en estas funciones, serán transportados por EL
CONTRATISTA al Punto de Entrega. Los Hidrocarburos serán medidos conforme al
procedimiento señalado en el numeral 13.1 anterior, y basándose en esta medición, se
determinarán los volúmenes de regalías a que se refiere la Cláusula 12 y los Hidrocarburos
restantes, los cuales corresponden a EL CONTRATISTA.

14.2. Disponibilidad: A partir del Punto de Entrega, y sin perjuicio de las disposiciones
legales que regulen la materia, EL CONTRATISTA tendrá libertad de vender en el país o de
exportar los Hidrocarburos que le correspondan, o de disponer de los mismos en cualquier
forma.

CLÁUSULA 15 — GAS NATURAL Y GAS METANO ASOCIADO AL CARBÓN

15.1. Utilización: EL CONTRATISTA estará obligado a evitar el desperdicio del'Gas Natural
y del Gas Metano Asociado al Carbón extraído de un campo y, de conformidad con las
disposiciones legales y reglamentarias vigentes sobre la materia, antes del Punto de Entrega
correspondiente podrá utilizarlo como combustible para las operaciones, como fuente de
energía para la máxima recuperación final de las reservas de Hidrocarburos, o confinarlo en
los mismos yacimientos para utilizarlo en estos fines durante la vigencia del contrato.

15.2. Utilización del Gas Natural asociado: En caso de que EL CONTRATISTA descubra
uno o varios Campos Comerciales con Gas Natural asociado, deberá presentar a la ANH
dentro de los tres (3) Años siguientes al inicio de la explotación de cada Campo Comercial,
un proyecto para la utilización del Gas Natural asociado. Si EL CONTRATISTA no cumpliere
esta obligación, la ANH podrá disponer gratuitamente del Gas Natural asociado proveniente
) «q de tales campos, con sujeción a las disposiciones legales vigentes.
(

5 mo - ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 24 de 59

CLÁUSULA 16 - DERECHOS ECONÓMICOS CONTRACTUALES DE LA ANH

16.1. Derechos por el uso del subsuelo: El uso del subsuelo por parte de EL
CONTRATISTA causará a favor de la ANH los siguientes derechos:

16.1.1. Áreas en Exploración: A partir de la segunda fase del Periodo de Exploración y por
cada fase, EL CONTRATISTA reconocerá y pagará a la ANH un derecho cuyo monto
económico, nominado en dólares de los Estados Unidos de América, será el que resulte de
multiplicar el número de hectáreas y fracción de hectárea del Área Contratada, excluidas las
Áreas de Explotación, por el valor que se presenta en la siguiente tabla. Este pago se hará
dentro del Mes siguiente al inicio de la respectiva fase.

Valor por fase en US$ / Hectárea
Por cada hectárea

Por las primeras
Tamaño de área 100.000 Has. adiciona = 100.000
s12 >12 s12 >12
Duración Fase meses | meses | meses | meses

En polígonos AyB__| 075 10 10 15
Fuera de los Polígonos | 05 075 | o7rs | 10

Áreas costa afuera 0.25

16.1.2. Áreas de Evaluación y de Explotación: EL CONTRATISTA reconocerá y pagará a
la ANH un derecho, cuyo monto económico, nominado en dólares de los Estados Unidos de
América, será el que resulte de multiplicar la producción de hidrocarburos que corresponden
a EL CONTRATISTA según la Cláusula 14, por diez centavos de dólar de los Estados
Unidos de América (USD $ 0.10) por cada barril de Hidrocarburos Líquidos. Este monto se
incrementará anualmente según el ln, definido en la cláusula 16.2 a partir del primero de
enero del año 2006. Para Gas Natural y el Gas MetanoAsociado a Carbón este monto será
de un centavo de dólar de los Estados Unidos de América (USD $0.01) por cada mil pies
cúbicos (1.000 PC). Este pago se hará por semestre calendario vencido, dentro del primer
mes del semestre siguiente.

.16.2. Derecho por Precios Altos:

Para Hidrocarburos Líquidos: a partir de cuando la producción acumulada de cada Área de
Explotación incluyendo el volumen de regalías, supere los cinco (5) millones de Barriles de
Hidrocarburos Líquidos, y en el evento de que el precio del crudo marcador “West Texas
Intermediate” (WTI) supere el Precio Base Po, EL CONTRATISTA pagará a la ANH, un valor
nominado en dólares de los Estados Unidos y pagadero por Mes calendario vencido, dentro
de los treinta (30) Días calendario siguientes a cada vencimiento.

Para Gas Natural y Gas Metano Asociado al Carbón: cinco (5) años después del inicio de

explotación del campo, que consta en la resolución de aprobación expedida por la autoridad

¿gh competente, y en el evento de que el precio del Gas Natural y del Gas Metano Asociado al
LY

7 - ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 25 de 59

Carbón marcador "U.S. Gulf Coast Henry Hub" supere el Precio Base Po , EL
CONTRATISTA pagará a la ANH, un valor nominado en dólares de los Estados Unidos y
pagadero por Mes calendario vencido, dentro de los treinta (30) Días calendario siguientes a
cada vencimiento.

El valor a pagar por este derecho por cada Área de Explotación será el que resulte de la
aplicación de la siguiente fórmula:

Valor de los Volumen de
- Hidrocarburos Idrocarburos .
Pago a la ANH enel Punto | X- Pel Contratista É: po) x 30%

de Entrega

Factor “A”

En donde:

Valor de los Hidrocarburos en el Punto de Entrega:

Para Hidrocarburos Líquidos:

Para efectos de esta fórmula, será el precio de referencia para el Mes calendario
correspondiente, expresado en dólares de los Estados Unidos de América por Barril
(USD $/BI), de una canasta de máximo tres (3) petróleos crudos de calidad similar a los
provenientes de cada Área de Explotación, presentada por EL CONTRATISTA en el
Plan de Explotación y acordada con la ANH y ajustado para el Punto de Entrega, por
un margen pre-acordado.

Si aplicado el procedimiento para la determinación del Valor de los Hidrocarburos
Líquidos conforme al párrafo anterior, se producen diferencias, por exceso o por
defecto, entre el precio de referencia de la canasta y el precio real de venta en el Punto
de Entrega en más de un tres por ciento (3%), la Parte que se considere afectada
podrá pedir una revisión de la canasta o del margen de ajuste. Para los efectos aquí
previstos, el precio real de venta de los Hidrocarburos Líquidos producidos en el Área
de Explotación para el Mes calendario correspondiente, será el promedio ponderado,
de los precios de venta acordados por EL CONTRATISTA con compradores no
vinculados económicamente ni por otra clase de relación societaria y que, en todo
caso, las transacciones queden enmarcadas dentro de las prácticas comerciales
usuales, descontando los costos de transporte y trasiego entre el Punto de Entrega y el
punto de venta de referencia de acuerdo con las tarifas que fije el Ministerio de Minas y

gr o quien haga sus veces.
3

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 26 de 59

Cuando EL CONTRATISTA venda los Hidrocarburos Líquidos con destino a la
refinación para el abastecimiento interno se dará aplicación a lo señalado en el
numeral 16.5 de esta cláusula.

Para Gas Natural y Gas Metano Asociado a Carbón

Para efectos de esta fórmula, será el precio real de venta del Gas Natural o del Gas
Metano Asociado a Carbón para la producción del Mes calendario correspondiente,
expresado en dólares de los Estados Unidos de América por millón de unidad térmica
Británica BTU (USD $/MMBTU), acordados por EL CONTRATISTA con compradores,
descontando los costos de transporte y procesamiento entre el Punto de Entrega y el
punto de venta real. En cualquier momento la ANH podrá requerir los soportes para la
verificación del precio real de venta del Gas Natural o del Gas Metano Asociado al
Carbón

Volumen de Hidrocarburos de EL CONTRATISTA:

Es el volumen de Hidrocarburos expresado en Barriles para Hidrocarburos Líquidos y
en unidad térmica Británica BTU para Gas Natural, que corresponden a EL
CONTRATISTA según la Cláusula 14, en un Mes calendario determinado.

Para Hidrocarburos Líquidos, es el precio promedio por barril del petróleo crudo
marcador “West Texas Intermediate” (WTI) en Dólares de los Estados Unidos de
América por Barril (USD $/BI); para Gas Natural y Gas Metano Asociado al Carbón es
el precio promedio para el Gas Natural marcador "U.S. Gulf Coast Henry Hub" en
Dólares de los Estados Unidos de América por millón de unidad térmica Británica BTU
(US $/MMBTU). Estos promedios son para el Mes calendario correspondiente, cuyas
especificaciones y cotizaciones se publican en medios de reconocido prestigio
internacional.

Po:
Para Hidrocarburos Líquidos es el precio base del petróleo crudo, expresado en
dólares de los Estados Unidos de América por Barril (USD $/BI) y para Gas Natural y
Gas Metano Asociado al Carbón es el precio promedio por Gas Natural en Dólares de
los Estados Unidos de América por millón de unidad térmica Británica (US $/MMBTU),
indicado en la siguiente tabla:

Espe

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA

Página 27 de 59
Gravedad API de los Hidrocarburos
Líquidos producidos Po (USD $/BI)
—-

>15 ys22 $28

>22 y 529 $27

>29 $26

Gas Natural o Gas Metano Asociado al Po
Carbón producido exportado USD S/IMMBTU

$6

Para la explotación de Hidrocarburos Líquidos Pesados y con una gravedad API mayor a
diez grados (10?), el Po será de cuarenta (40) dólares de los Estados Unidos de América por
barril (USD$/BI) y para Hidrocarburos Líquidos Pesados con una gravedad API menor o igual
a diez grados (10?) EL CONTRATISTA no pagará a la ANH Derecho por Precios Altos. Para
el Gas Natural y el Gas Metano Asociado al Carbón que sea destinado para el consumo
interno en el país, en caso de que su precio sea regulado por la Comisión de Regulación de
Energía y Gas -CREG — o la entidad que la sustituya, EL CONTRATISTA no pagará a la
'ANH Derecho por Precios Altos; en caso contrario, las Partes acordarán el Gas Natural y el
Gas Metano Asociado al Carbón marcador y el valor de Po y suscribirán el respectivo
acuerdo.

Este precio base Po se ajustará anualmente a partir del primero (1?) de enero del Año 2006,
según la siguiente fórmula:

Po = PO(n-1) X (1+ lín.2))
Donde:
PO; El es el valor de Po del Año calendario inmediatamente anterior.

Un2) Es"la variación anual, expresada en fracción, del índice de precios al productor de
los Estados Unidos de América durante el Año Calendario, dos Años antes de aquel
para el cual se realiza el cálculo, publicado por el Departamento del Trabajo de ese
país.

El cálculo mencionado anteriormente se realizará en el mes de diciembre de cada Año.

Parágrafo: En caso de que el precio del petróleo crudo marcador “West Texas Intermediate”,
o del Gas Natural o Gas Metano Asociado al Carbón marcador “US Gulf Coast Henry Hub”
(P) pierda su reconocimiento como precio marcador internacional, la ANH escogerá el nuevo
petróleo crudo, o gas natural o Gas Metano Asociado al Carbón marcador a utilizar y
modificará la tabla con base en el nuevo índice, manteniendo las equivalencias con los

a

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 28 de 59

valores de Po para el petróleo crudo marcador “West Texas Intermediate”, o para el Gas
Natural o Gas Metano Asociado al Carbón marcador “US Guif Coast Henry Hub”

Con una antelación no inferior a tres (3) Meses, la ANH podrá solicitar por escrito a EL
CONTRATISTA que el pago de este derecho se realice en especie durante un período no
inferior a seis (6) Meses. El CONTRATISTA accederá a esta solicitud siempre que no se
afecten los compromisos comerciales que haya contraído. El volumen que corresponderá a
la ANH será el que resulte de calcular el factor “A”.

16.3. Pruebas de Producción: Los Hidrocarburos obtenidos como resultado de las pruebas
de producción realizadas por EL CONTRATISTA también causarán los derechos de que
tratan los numerales anteriores, siempre y cuando se cumplan las condiciones del numeral
16.2. El Gas Natural obtenido como resultado de las pruebas de producción realizadas por
EL CONTRATISTA no causará Derechos por Precios Altos.

16.4. Participación en la Producción durante la Prórroga del Periodo de Explotación:
En todos los casos de prórroga del Periodo de Explotación: de un Área de Explotación, EL
CONTRATISTA reconocerá y pagará a la ANH, a título de derecho de participación en la
producción, una suma equivalente al diez por ciento (10%) del valor de la producción de
Hidrocarburos Líquidos livianos en el Punto de Entrega, al cinco por ciento (5%) en el caso
de Gas Natural, Gas Metano Asociado al Carbón o Hidrocarburos Líquidos Pesados,
obtenida por EL CONTRATISTA a partir de la fecha de vencimiento de la duración inicial del
Periodo de Explotación y valorizada en el Punto de Entrega, después de descontar el
porcentaje correspondiente a las regalías. Sobre esta participación no se causarán los
derechos económicos de que tratan los numerales 16.1.2 y 16.2. Durante la prórroga del
Periodo de Explotación los derechos por uso del subsuelo y por precios altos de que tratan
los numeral 16.1.2 y 16.2, respectivamente, solamente se causarán sobre el volumen de EL
CONTRATISTA después de haber restado el derecho de participación señalado en este
numeral 16:5.

16.5. Precios para Abastecimiento Interno: Cuando EL CONTRATISTA venda su crudo
para atender las necesidades de refinación para el abastecimiento interno, los precios se
calcularán con base en el precio internacional, en la forma establecida en la Resolución N*
18-1709 del 23 de diciembre de 2003 proferida por el Ministro de Minas y Energía, o en
cualquier disposición legal o reglamentaria que la modifique o sustituya.

CLÁUSULA 17 - UNIFICACIÓN

Cuando un yacimiento económicamente explotable se extienda en forma continua a otra u
otras áreas por fuera del Área Contratada, EL CONTRATISTA, de acuerdo con la ANH y con
e los demás interesados, deberá poner en práctica, previa aprobación de la autoridad

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 29 de 59

competente, un plan cooperativo de explotación unificado, con sujeción a lo establecido en la
legislación colombiana.

CLÁUSULA 18 - PROPIEDAD DE LOS ACTIVOS

18.1. Propiedad: En desarrollo de lo estipulado en la Cláusula 4 (numeral 4.6.4), las
instalaciones, bienes, materiales y equipos de propiedad de EL CONTRATISTA que destine
permanente y exclusivamente al desarrollo de Operaciones de Explotación, hasta el Punto
de Entrega, y que no estén vinculadas o adscritas a las operaciones mineras del
CONTRATISTA, pasarán gratuitamente a ser propiedad de la ANH al momento de la
devolución del Área Contratada o a la terminación de este contrato, cuando una u otra
tengan lugar transcurridos los primeros dieciocho (18) Años del Período de Explotación,
aunque dichos bienes se encuentren fuera del Área Contratada.

18.2. EL CONTRATISTA transferirá gratuitamente a la ANH, a la devolución del área o a la
terminación del contrato cuando una u otra tengan lugar transcurridos los primeros dieciocho
(18) Años del Período de Explotación, todos los derechos derivados de contratos bajo la
modalidad de financiamiento de proyectos tales como Leasing, de construcción, Explotación y
reversión de bienes, BOT- ("Build, Operate and Transfer"), BOMT-("Build, Operate, Maintain
and Transfer"), BOOT ("Build, Own, Operate and Transfer"), MOT ("Modernize, Operate and
Transfer”) y similares, que a la terminación de los mismos establezcan la obligación de transferir
la propiedad de los bienes, equipos e instalaciones a EL CONTRATISTA, cuando tales
contratos hayan sido celebrados para el desarrollo del Período de Explotación de la respectiva
área, y siempre y cuando se trate de bienes destinados exclusivamente a la exploración y
explotación de Hidrocarburos, y no de bienes vinculados o adscritos total o parcialmente a la
operación minera. En todo caso, en el evento que dichos contratos se celebren por un plazo
mayor al del Período de Explotación, requerirán previa autorización de la ANH.

18.3. Inventarios: EL CONTRATISTA efectuará inventarios físicos de los equipos y bienes
concernientes a las Operaciones de Explotación exclusivamente, con intervalos razonables,
por lo menos cada tres (3) Años Calendario, clasificándolos según sean de propiedad de EL
CONTRATISTA o de terceros. La ANH tendrá el derecho de estar representada cuando se
efectúen tales inventarios. Para este efecto, EL CONTRATISTA avisará a la ANH con una
antelación no inferior a quince (15) Días calendario.

18.4. Disposición de los Activos: EL CONTRATISTA podrá disponer de los bienes o
equipos dedicados exclusivamente a la exploración y explotación de Hidrocarburos y que no
estén destinados a las operaciones mineras, que se localicen hasta el Punto de Entrega y
que no sean indispensables para mantener las condiciones de explotación existentes. No
obstante lo anterior, después de transcurridos dieciocho (18) Años del Periodo de
03% Explotación de cada Área de Explotación o cuando se haya producido un ochenta por ciento

% po - ORIGINAL -
ESA

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 30 de 59

(80%) de sus reservas probadas, lo primero que ocurra, EL CONTRATISTA requerirá la
aprobación previa de la ANH, para efectuar tales disposiciones.

18.5 Disponibilidad de los Bienes Dedicados a la Operación Minera: El régimen aplicable
a los bienes dedicados a la exploración y explotación de carbón será el pactado en los
Contratos mineros, y nada de lo aquí convenido limitará o afectará la libre disposición de
tales bienes por parte de EL CONTRATISTA ni los derechos que sobre ellos tiene la
autoridad minera.

CLÁUSULA 19 - SUMINISTRO DE INFORMACIÓN Y CONFIDENCIALIDAD

19.1. Información Técnica: EL CONTRATISTA mantendrá oportuna y permanentemente
informada a la ANH sobre el progreso y resultados de las operaciones. Por consiguiente,
además de los documentos requeridos en otras cláusulas de este contrato, EL
CONTRATISTA entregará a la ANH, a medida que se vaya obteniendo y antes de la fecha
de vencimiento de cada uno de las fases del Periodo de Exploración y por Año Calendario
durante el Periodo de Explotación, toda la información de carácter científico, técnico y
ambiental, obtenida en cumplimiento de este contrato. Esta información de Exploración y
Explotación será entregada a la ANH de acuerdo con el Manual de Suministro de
Información de Exploración y Explotación.

19.2. Confidencialidad de la Información: Las Partes acuerdan que todos los datos e
información producidos, obtenidos o desarrollados como resultado de las operaciones de
este contrato se consideran estrictamente confidenciales durante los cinco (5) Años
Calendario siguientes contados a partir de la finalización del Año calendario en el cual se
hubieren producido, obtenido o desarrollado, O hasta la terminación del contrato o al
momento de la devolución parcial de área en'cuanto a la información adquirida en las áreas
devueltas, lo primero que ocurra. Para las interpretaciones basadas en los datos obtenidos
como resultado de las operaciones de este contrato este plazo será de veinte (20) Años
Calendario contados a partir de la fecha de la obligación de entrega a la ANH o a la
terminación del contrato o la devolución parcial de áreas en cuanto a la información adquirida
en las áreas devueltas, lo primero que ocurra. Esta estipulación no se aplicará a los datos o
información que las Partes deban proporcionar de acuerdo con las disposiciones legales y
reglamentarias vigentes, ni a los que requieran sus filiales, consultores, contratistas,
auditores, asesores legales, entidades financieras y autoridades competentes con
jurisdicción sobre las Partes o sus filiales, o por normas de cualquier bolsa de valores en la
cual las acciones de EL CONTRATISTA o sociedades vinculadas se encuentren registradas;
sin embargo deberá comunicar la entrega de la información a la otra Parte. Las restricciones
a la divulgación de información no impedirán que EL CONTRATISTA suministre datos o
información a compañías interesadas en una eventual cesión de derechos con relación al
Área Contratada, y siempre que dichas compañías suscriban el correspondiente acuerdo de
confidencialidad que dé cumplimiento a lo estipulado en esta cláusula. La ANH se

ge - ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 31 de 59

compromete a no entregar a terceros dato o información alguno obtenidos como resultado de
las operaciones adelantadas por EL CONTRATISTA, excepto cuando sea necesario para
cumplir alguna disposición legal aplicable a la ANH, o en el desarrollo de sus funciones. En
los demás casos, la ANH requerirá la autorización previa de EL CONTRATISTA.

19.3. Uso de la Información: Transcurrido el tiempo de confidencialidad que determina la
cláusula anterior, la ANH podrá disponer de esa información libremente.

19.4. Reuniones Informativas: En cualquier momento durante la vigencia de este contrato
la ANH podrá citar a EL CONTRATISTA, a reuniones informativas.

19.5. Informe Ejecutivo Semestral: Además de la información a que se refieren otras
cláusulas de este contrato, el Manual de Suministro de Información y la exigida por la
legislación colombiana, EL CONTRATISTA entregará a la ANH la información básica y
resumida de temas tales como: prospectividad, reservas, producción actual y pronostico,
Operaciones de Exploración, Evaluación o Explotación, ejecutadas y proyectadas para el
Año Calendario siguiente, personal, seguridad industrial, ambiente y comunidades, contenido
nacional en la contratación, entre otros. El informe del segundo semestre será el Informe
Anual de Operaciones y el programa a ejecutar en el Año Calendario siguiente. Estos
informes se entregarán dentro de los sesenta (60) Días calendario siguientes al final de cada
semestre calendario.

CLÁUSULA 20 — INSPECCIÓN Y SEGUIMIENTO.

20.1. Visitas al Área Contratada: Durante la vigencia de este contrato la ANH, a su riesgo,
en cualquier tiempo y por los procedimientos que considere apropiados, podrá visitar el Área
Contratada para inspeccionar y hacer el seguimiento de las actividades de EL
CONTRATISTA y de los subcontratistas, directamente relacionadas con este contrato, y
asegurarse del cumplimiento de este contrato. Así mismo podrá verificar la exactitud de la
información recibida. Cuando el inspector detecte fallas o irregularidades cometidas por EL
CONTRATISTA, el inspector podrá formular observaciones que deberán ser respondidas por
EL CONTRATISTA, mediante escrito y en el plazo señalado por la ANH.

EL CONTRATISTA a su costo pondrá a disposición del representante de la ANH las
facilidades, de transporte, alojamiento, alimentación y demás servicios en igualdad de
condiciones a las suministradas a su propio personal, de ser necesario.

20.2. Delegación: La ANH podrá delegar la inspección y el seguimiento de las operaciones
en el Área Contratada, con el propósito de asegurar que EL CONTRATISTA esté
cumpliendo las obligaciones contraídas bajo los términos de este contrato y la legislación
L colombiana. La ausencia de actividades de inspección y seguimiento por parte de la ANH de

Ez, pm

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 32 de 59

ninguna manera exime a EL CONTRATISTA del cumplimiento de las obligaciones
contraídas en virtud de este contrato ni implica una reducción de las mismas.

CLÁUSULA 21 - SEGUROS

21.1. Seguros: EL CONTRATISTA tomará todos los seguros requeridos por la ley
colombiana y a su discreción, cualquier otro seguro usual de acuerdo con las Buenas
Prácticas de la Industria del Petróleo. Así mismo, exigirá a cada contratista que desempeñe
Cualquier trabajo en desarrollo de este contrato, la obtención y mantenimiento en vigencia de
los seguros que considere necesarios. Los costos que demande la contratación y vigencia de
estos seguros son por cuenta y responsabilidad de EL CONTRATISTA.

21.2. Póliza de Cumplimiento de Obligaciones Laborales: EL CONTRATISTA constituirá
una póliza de seguros que garantice el pago de los salarios, prestaciones e indemnizaciones
y demás acreencias laborales por eventuales condenas judiciales derivadas de
reclamaciones de los trabajadores que haya contratado EL CONTRATISTA en su condición
de único y verdadero empleador de los mismos. La vigencia de la póliza no será inferior a
tres (3) Años contados a partir de la fecha de terminación de este Contrato y el valor
asegurado será equivalente al diez por ciento (10%) de la nómina de EL CONTRATISTA
asignada al cumplimiento de este Contrato durante el año anterior a la terminación.

CLAUSULA 22 - GARANTÍAS

22.1. Objeto de las garantías: EL CONTRATISTA deberá otorgar a favor de la ANH, en la
forma, términos y condiciones previstos en el contrato, las garantías que aseguren el
cumplimiento y la correcta ejecución de todas las obligaciones de cada fase del Periodo de
Exploración y del Programa Exploratorio Posterior, si lo hay, y las demás actividades
inherentes a tales obligaciones. En ningún caso esta garantía tendrá carácter de cláusula
penal.

22.2. Forma de las garantías: EL CONTRATISTA establecerá, a su propio costo, una o
varias cartas de crédito “stand by”, de carácter incondicional e irrevocable y pagaderas a la
vista, con un banco o institución financiera legalmente establecidos en Colombia u otro
instrumento u otra institución aceptada previamente por la ANH.

22.3. Entrega de las garantías: El CONTRATISTA entregará la ANH las garantías de que
trata esta cláusula, conforme a los términos esenciales del formato contenido en el Anexo C
de este contrato, con una antelación no menor de ocho (8) Días calendario a la fecha de
inicio de cada fase del Periodo de Exploración o del Programa Exploratorio Posterior, según
sea el caso. Para la primera Fase, EL CONTRATISTA hará entrega de la garantía, dentro de

«f, lOs treinta (30) Días calendario siguientes a la fecha de firma del contrato. Si por razones

5

En

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 33 de 59

ajenas a la voluntad de EL CONTRATISTA, debidamente sustentadas, éste no pudiere
entregar las garantías a la ANH en el plazo estipulado anteriormente, a solicitud de EL
CONTRATISTA, la ANH podrá aplazar la fecha de entrega. La no entrega de las garantías
por parte de EL CONTRATISTA, dentro de los términos estipulados, constituirá causal de
incumplimiento del contrato.

22.4. Monto de las garantías: EL CONTRATISTA otorgará las garantías correspondientes a
cada fase del Periodo de Exploración o del Programa Exploratorio Posterior de
Hidrocarburos Convencionales y de Gas Metano Asociado al Carbón, según sea el caso, por
el diez por ciento (10%) del valor del presupuesto de la fase del Programa Exploratorio
Mínimo o del Programa Exploratorio Posterior, según sea el caso, nominado en dólares de
los Estados Unidos de América y pagadero en pescs colombianos. En ningún caso el valor
de la garantía para cada fase podrá ser inferior a cien mil dólares de los Estados Unidos de
América (USD $100.000) ni superior a tres millones de dólares de los Estados Unidos de
América (USD $3.000.000).

22.5. Vigencia de las garantías: Todas y cada una de las garantías tendrán vigencia
durante el plazo de la fase cuyas obligaciones se estén garantizando y tres (3) Meses más.
En caso de prórrogas, las garantías deberán igualmente ser prorrogadas o sustituidas por
otras del mismo valor y con una vigencia mínima igual al tiempo de la prórroga y tres (3)
Meses más. :

22.6. Rechazo de las garantías: La ANH rechazará las garantías otorgadas por EL
CONTRATISTA cuando éstas no cumplan con los requisitos que se establecen en esta
cláusula. La ANH dispondrá de un (1) Mes, a partir de la fecha de recibo de que trata el
numeral 22.3, para avisar su rechazo a EL CONTRATISTA y devolverle las garantías
presentadas. . A partir de dicho aviso, EL CONTRATISTA tendrá un plazo de quince (15)
Días calendario para corregir la garantía. Si no se corrige, las garantías que sean
rechazadas se entenderán como no entregadas para efectos de lo previsto en el numeral
22.3.

22.7. Efectividad de las garantías: La ANH hará efectivas las garantías siempre que EL

CONTRATISTA incumpla en todo o en parte alguna las obligaciones garantizadas, sin

perjuicio del cumplimiento de las demás obligaciones contraídas. El pago de la(s) carta(s) de

crédito stand-by no exonera a EL CONTRATISTA de su obligación de indemnizar los daños

y perjuicios que su incumplimiento hubiere ocasionado. La ANH se reserva el derecho de

acudir a los mecanismos de solución de controversias cuando el valor de la garantía no sea
7 suficiente para cubrir el monto de las indemnizaciones.

Esp

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 34 de 59

CLÁUSULA 23 - SUBCONTRATISTAS, PERSONAL Y TRANSFERENCIA DE
TECNOLOGIA

23.1. Subcontratistas: Para llevar a cabo las operaciones materia de este contrato EL
CONTRATISTA podrá, con observancia de la legislación colombiana, celebrar contratos, a
su propio costo y riesgo, para la obtención de bienes y servicios, en el país o en el exterior.
En los subcontratos, EL CONTRATISTA incluirá estipulaciones que obliguen a los
subcontratistas a someterse a la legislación colombiana y a las estipulaciones de este
contrato.

23.2. Listas de Contratos y Subcontratistas: El CONTRATISTA llevará una relación
actualizada de los contratos de obras, servicios y suministros y la pondrá a disposición de la
ANH, cuando ella así lo solicite. La relación debe especificar, por lo menos, el nombre del
proveedor, contratista o subcontratista, el objeto, el valor y la duración del contrato.

23.3. Componente Nacional: EL CONTRATISTA procurará dar preferencia a los oferentes
nacionales de bienes y servicios de origen nacional, en igualdad de condiciones competitivas
de calidad, oportunidad y precio.

23.4. Personal: Para todos los efectos legales, EL CONTRATISTA actúa como único
empleador de los trabajadores que contrate para el desarrollo de las actividades propias de
este Contrato y, en consecuencia, será responsable de las obligaciones laborales que surjan
de las respectivas relaciones o contratos de trabajo, tales como pago de salarios y
prestaciones sociales, aportes parafiscales, afiliación y pago de cotizaciones o aportes por
concepto de pensiones, salud y riesgos profesionales al Sistema de Seguridad Social
Integral conforme a la ley. EL CONTRATISTA entrenará adecuada y diligentemente al
personal colombiano que se requiera para reemplazar al personal extranjero que EL
CONTRATISTA considere necesario para la realización de las operaciones de este contrato.
En todo caso, EL CONTRATISTA deberá dar cumplimiento a las disposiciones legales que
señalan la proporción de empleados y obreros nacionales y extranjeros.

23.5. Transferencia de Tecnología: EL CONTRATISTA se obliga a costear o realizar a su
cargo programas de capacitación para profesionales o mediante el patrocinio de proyectos
de investigación, que designe la ANH, en áreas relacionadas con el desarrollo de este
Contrato y durante su vigencia. La capacitación estará relacionada con la industria del
petróleo, como son áreas técnicas, ambientales, comerciales, legales, entre otras. La
capacitación se podrá llevar a cabo mediante la integración de los profesionales que sean
designados por la ANH, al grupo de trabajo que EL CONTRATISTA organice para el Área
Contratada o para otras actividades afines. Todos los costos de la capacitación, con
excepción de los laborales que se causen a favor de los profesionales que la reciban, que
¿¿Aengan lugar con ocasión del cumplimiento de las obligaciones de EL CONTRATISTA en

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 35 de 59

virtud de esta Cláusula, serán asumidos en un ciento por ciento (100%) por EL
CONTRATISTA. En ningún caso, EL CONTRATISTA asumirá costo alguno derivado de la
relación laboral de los beneficiarios de la capacitación. Para dar cumplimiento a las
obligaciones de Transferencia de Tecnología de acuerdo con lo previsto en esta cláusula, en
cada una de las fases del Período de Exploración y sus prórrogas EL CONTRATISTA se
compromete a adelantar programas de transferencia de tecnología hasta por un valor del
veinticinco por ciento (25%) del monto que resulte de multiplicar el número de hectáreas y
fracción de hectárea del Área Contratada, excluidas las Áreas de Explotación, por el valor
que se presenta en la tabla definida en la cláusula 16.1 (numeral 16,1.1). y este cálculo se
hará al inicio de cada fase, incluida la primera. Respecto de las Áreas de Explotación, la
transferencia de tecnología será hasta por un valor del diez por ciento (10%) del monto del
derecho por el uso del subsuelo de que trata la cláusula 16 (numeral 16.1.2), por cada Año
Calendario, En ningún caso, a EL CONTRATISTA se le exigirá que el valor total de la
Transferencia de Tecnología exceda de cien mil dólares de los Estados Unidos de América
(US$100.000) por fase o por Año Calendario, según corresponda. El programa de
transferencia de tecnología, incluido su objetivo, alcance, participantes y lugar, será
previamente acordado entre la ANH y EL CONTRATISTA.

Parágrafo: Dado que EL CONTRATISTA ya había acordado con ECOPETROL la
realización de un curso de capacitación en Gas Metano Asociado al Carbón, con el cual se
daría cumplimiento a la obligación de transferencia de tecnología para la primera Fase, la
ANH dará participación en dicha capacitación a funcionarios de ECOPETROL.

CLÁUSULA 24 - OPERADOR

24.1. Sin perjuicio de que pueda ejercer la operación directamente, EL CONTRATISTA
podrá contratar a un tercero para que actúe como operador siempre y cuando demuestre
experiencia, idoneidad y solidez financiera. En estos casos, la designación de un tercero
como operador requiere la aprobación definitiva de la ANH.

24.2. Cuando EL CONTRATISTA esté conformado por dos o más empresas, se indicará
cual de ellas actuará como operador.

24.3. Cuando se requiera más de dos operadores diferentes al mismo tiempo en este
Contrato, se requerirá la aprobación previa por parte de la ANH.

24.4. Cuando el operador decida renunciar deberá comunicarlo con una anticipación no
menor de noventa (90) Días calendario.

24.5. Cuando el operador sea un tercero y la ANH tenga conocimiento de que ha asumido

conductas negligentes o contrarias a las Buenas Prácticas de la Industria Petrolera en

st relación con el cumplimiento de las obligaciones objeto de este Contrato, dará aviso de ello a
£

so

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 36 de 59

EL CONTRATISTA, quien dispondrá de un término de noventa (90) Dias calendario
contados a partir del requerimiento para adoptar los correctivos del caso. Si vencido el
mencionado término persiste el comportamiento mencionado, la ANH exigirá a EL
CONTRATISTA el cambio de operador.

CLAUSULA 25 - DERECHOS DE CESIÓN

25.1. Derecho: EL CONTRATISTA tiene derecho a ceder o transferir total o parcialmente
sus intereses, derechos y obligaciones emanados de este contrato, con la previa
autorización escrita de la ANH, a otra persona o compañía, que tenga la capacidad
financiera, la competencia técnica, las habilidades profesionales y la capacidad jurídica
necesarias para actuar en Colombia.

25.2. Procedimiento: Para tal efecto EL CONTRATISTA elevará la solicitud escrita a la
ANH, con indicación de los elementos esenciales de la negociación, tales como el nombre
del posible cesionario, la información sobre sus capacidades legal, financiera, técnica y
operacional, el valor de los derechos y obligaciones a ceder, el alcance de la operación, etc.
Adicionalmente, EL CONTRATISTA explicará a la ANH la manera como la cesión
proyectada afecta el cumplimiento de sus obligaciones de abandono y propiedad de activos,
habida cuenta de la condición de explotador minero que ostenta EL CONTRATISTA. Dentro
de los sesenta (60) Días hábiles siguientes al recibo de la solicitud presentada en forma
completa, la ANH ejercerá su facultad discrecional de analizar la información suministrada
por EL CONTRATISTA, luego de lo cual adoptará su determinación sin que esté obligada a
motivarla. En el caso de que cualquiera de las empresas que conforman la Parte
CONTRATISTA adelante procesos de fusión, escisión, absorción o transformación societaria
de otra índole, bastará con informar oportunamente a la ANH, sin perjuicio de la información
que pudieran requerir otras autoridades colombianas. La ANH se reserva el derecho de
evaluar las nuevas condiciones de EL CONTRATISTA o de cualquiera de las empresas que
lo conforman, en cuanto a capacidad financiera, competencia técnica, habilidades
profesionales y capacidad jurídica necesarias para actuar, y podrá requerir el otorgamiento
de garantías.

Parágrafo 1: Cuando las cesiones se den a favor de compañías que controlan o dirigen a EL
CONTRATISTA, o a una cualquiera de las compañías que la integran o las filiales o
subsidiarias de éstas, o entre compañías que conforman un mismo grupo económico, si la
ANH no da respuesta en el plazo establecido, se entenderá que la respectiva cesión ha sido
autorizada.

ye qe

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 37 de 59

CLÁUSULA 26 - FUERZA MAYOR Y HECHOS DE TERCEROS.

26.1. Definiciones: Para efectos de este contrato, Fuerza Mayor es el imprevisto a que no
es posible resistir, como una ley, un acto de autoridad, un naufragio ó un terremoto, etc.; y.
Hecho de Terceros es el irresistible, jurídicamente ajeno a la Parte que lo alega, como una
guerra, un acto malintencionado de terceros, etc. Para efectos de este contrato, tanto la
Fuerza Mayor como los Hechos de Terceros, se considerarán eximentes de responsabilidad
y exonerarán del cumplimiento de las obligaciones no financieras afectadas por estas
circunstancias, siempre y cuando, constituyan una causa extraña y la Parte que recibe el
aviso acepte la irresistibilidad y el carácter de impedimento del hecho alegado.

26.2. Suspensión: El cumplimiento de las obligaciones de este contrato, se suspenderá
durante todo el tiempo en que cualquiera de las Partes esté en imposibilidad de cumplirlas
total o parcialmente, por circunstancias constitutivas de Fuerza Mayor o Hechos Irresistibles
de Terceros. Cuando alguna de las Partes se vea afectada por alguna de tales
circunstancias, dará aviso a la otra dentro de los quince (15) Días calendario siguientes,
invocando esta cláusula y entregando las justificaciones apropiadas, especificando las
causas que originen su impedimento, la forma como se afecta el cumplimiento de la
obligación correspondiente, el período estimado de suspensión de las actividades y cualquier
otra información que permita demostrar la ocurrencia del hecho y su irresistibilidad.

26.3. Aceptación: Dentro de los quince (15) Días calendario siguientes al recibo del aviso, la
Parte no afectada responderá por escrito aceptando o no la circunstancia eximente de
responsabilidad. La suspensión de las obligaciones afectadas tendrá lugar a partir del
momento en que ocurrió el hecho invocado como causal de exoneración. Si la Parte no
afectada no responde dentro de este plazo, se entenderá aceptada la ocurrencia de la causal
invocada y quedará suspendido el cumplimiento de la obligación afectada. La suspensión
sólo interrumpe el cumplimiento de las obligaciones afectadas.

26.4. Cesación de la Suspensión: La Parte afectada por la causal eximente de
responsabilidad reiniciará el cumplimento de las obligaciones suspendidas dentro del Mes
siguiente a la desaparición del hecho invocado como causal. En este caso informará a la otra
Parte dentro de los quince (15) Días calendario siguientes. La Parte obligada al cumplimiento
de la obligación hará sus mejores esfuerzos para cumplirla dentro de los términos y
condiciones acordados por las Partes.

26.5. Efectos en los plazos: Cuando la suspensión impida el cumplimiento de alguna de las
Operaciones de Exploración contenidas en cualquiera de las fases del Programa
Exploratorio Mínimo o del Programa Exploratorio Posterior, y tal impedimento se prolongue
q, Por más de dos (2) Meses consecutivos, la ANH restituirá el plazo contractual por un lapso

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 38 de 59

igual al del impedimento, sin perjuicio de que EL CONTRATISTA deba prorrogar la garantía
existente o constituir una nueva, en los términos de la Cláusula 22.

CLÁUSULA 27 - SOLUCIÓN DE CONTROVERSIAS ENTRE LAS PARTES

27.1. Instancia Ejecutiva: Toda diferencia o desacuerdo que surja en desarrollo del contrato
será solucionada por los funcionarios de las Partes autorizados para el efecto. Si en el
término de treinta (30) Días calendario contados a partir del aviso escrito, el desacuerdo aún
no se ha resuelto, el asunto será sometido al más alto ejecutivo de cada una de las Partes
residente en Colombia, a fin de buscar una solución conjunta. Si dentro de los treinta (30)
Días calendario siguientes a la fecha en que una de las Partes haya solicitado a la otra el
sometimiento del desacuerdo a los ejecutivos antes mencionados, las Partes llegaren a un
acuerdo o decisión sobre el asunto en cuestión, dentro de los quince (15) Días calendario
después de logrado dicho acuerdo o decisión se suscribirá el acuerdo o la decisión
adoptada. :

27.2. Instancia de Peritaje y de Arbitraje: Si dentro de los citados treinta (30) días los más
altos ejecutivos de las Partes no llegaren a un acuerdo o decisión, o si dentro de los
mencionados quince (15) días no suscribieren el acuerdo o decisión adoptada, cualquiera de
las Partes podrá acudir a los mecanismos previstos en los numerales 27.2.1, 27.2.2 y
27.2.4, según el caso, de la siguiente manera:

27.2.1. Peritaje Técnico: Si se trata de un desacuerdo técnico, será sometido al dictamen
de expertos, designados así: uno por cada Parte y, el tercero, por los dos principales
expertos y, a falta de acuerdo entre éstos y a petición de cualquiera de las Partes, dicho
tercero será nombrado por la asociación de profesionales del tema objeto de la controversia
o afín a éste, que sea cuerpo técnico consultivo del Gobierno Nacional y con sede en
Bogotá.

Una vez los expertos hayan sido nombrados:

a) Los expertos emitirán su concepto en un plazo de treinta (30) Días a partir de su
nombramiento. Los expertos indicarán el sitio y plazo para recibir información de las
Partes. A solicitud de los expertos, las Partes pueden conceder una ampliación del plazo
inicial.

b) Las Partes entregarán toda información pertinente que los expertos puedan considerar
necesaria.

c) Las Partes enfocarán y delimitarán las materias que son tema de la experticia.

d) Los costos y gastos de los expertos técnicos serán pagados por partes iguales por las
Partes.

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 39 de 59

e) El concepto se emitirá por mayoría y será obligatorio para las Partes con los efectos de
una transacción.

27.2.2. Peritaje Contable: Si se trata de un desacuerdo contable, se someterá al dictamen
de expertos, quienes deberán ser contadores públicos titulados designados asi: uno por
cada Parte, y el tercero por los dos principales expertos y, a falta de acuerdo entre éstos y a
petición de cualquiera de las Partes, dicho tercero será nombrado por la Junta Central de
Contadores de Bogotá. Una vez nombrados los expertos, se procederá de manera similar a
lo estipulado en los literales a-d del numeral anterior.

27.2.3. Controversia en cuanto a la naturaleza: En el caso de desacuerdo entre las Partes
sobre la calidad técnica, contable o legal de la controversia, ésta se considerará de tipo legal.

27.2.4. Arbitraje: Cualquier desacuerdo o controversia derivado de o relacionado con el
presente contrato, que no sea un desacuerdo técnico o contable, se resolverá por medio de
arbitraje. El Tribunal de Arbitraje estará compuesto por tres (3) árbitros nombrados de común
acuerdo por las Partes. Si estas no llegaren a un acuerdo en el nombramiento de los
árbitros, éstos serán designados por el Centro de Arbitraje y Conciliación Mercantil de la
Cámara de Comercio de Bogotá D.C., previa solicitud presentada por cualquiera de las
Partes. En todo caso los árbitros deberán tener experiencia acreditada de más de cinco (5)
años en asuntos propios de la industria petrolera. El Tribunal deberá aplicar la legislación
sustancial colombiana vigente y su decisión será en derecho. El arbitraje será conducido en
idioma castellano.

27.2.5. Exclusión: De conformidad con lo estipulado en la Cláusula 4 de este contrato
(numeral 4.3.2 parágrafo), la falta de acuerdo entre las Partes para la extensión del Periodo
de Explotación de cada Área de Explotación no dará lugar a desacuerdo y no se sujetará a
los procedimientos establecidos en esta cláusula.

. CLÁUSULA 28 — TERMINACIÓN.

28.1. Causales de Terminación Este contrato terminará y cesarán los derechos de EL

CONTRATISTA, en cualquiera de los casos enunciados a continuación:

a) Por vencimiento del plazo del Período de Exploración, sin que EL CONTRATISTA
hubiere realizado un Descubrimiento.

b) Por vencimiento del plazo del Período de Explotación. En estos casos, terminarán los
efectos del contrato respecto del Área de Explotación en la que se hubiere terminado el
Periodo de Explotación.

€) Por renuncia de EL CONTRATISTA durante el Período de Exploración, en los casos

e previstos en la Cláusula 4 (numeral 4.2.1).
se

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 40 de 59

d) Por renuncia de EL CONTRATISTA en cualquier tiempo del Periodo de Explotación.
e) En cualquier tiempo por mutuo acuerdo entre las Partes.
f)  Porla declaración de incumplimiento de EL CONTRATISTA.

9) Por la aplicación de alguna de las causales de Terminación Unilateral previstas en este
contrato.

h) Por la ocurrencia de alguna de las causales de terminación o caducidad que ordene la
ley.

En los casos previstos en los literales f), g) y h), la ANH hará efectiva la garantía de que
trata la Cláusula 22, sin perjuicio de cualquier recurso o acción que decida interponer.

28.2. Causales de Terminación por Incumplimiento: Son causales de terminación por
incumplimiento:

a) Ceder este contrato, total o parcialmente, sin dar cumplimiento a lo previsto en la
Cláusula 25.

b) Suspender injustificadamente las Operaciones de Exploración durante más de seis (6)
meses continuos dentro de una misma fase.

c) Suspender injustificadamente las Operaciones de Evaluación y/o de Explotación, por un
término mayor a la mitad del plazo del Programa de Evaluación en un Área de
Evaluación o durante seis (6) meses consecutivos en un Área de Explotación. En estos
casos, terminarán los efectos del contrato respecto del Área de Evaluación o de
Explotación en la que se hubiere presentado la suspensión de las Operaciones.

d) Aprovechar indebidamente recursos y minerales que no hagan parte del objeto de este
contrato. Lo anterior se entenderá sin perjuicio de los derechos derivados de los
contratos para la exploración y explotación de carbón que tenga suscritos EL
CONTRATISTA.

e) Omitir en los plazos establecidos, de manera injustificada, la entrega de información
técnica, resultado de las Operaciones de Exploración, Evaluación, Desarrollo o
Producción, cuya importancia impida el desarrollo de sus funciones a la ANH.

f) Incumplimiento de la entrega de las garantías según lo establecido en la cláusula 22
(numeral 22.3).

9) Incumplir de manera injustificada cualquier otra obligación contraída por EL
CONTRATISTA en virtud y relacionada con el objeto de este contrato.

28.3. Procedimiento para la Declaración de Incumplimiento: Frente a la ocurrencia de
era de las causales de incumplimiento, la ANH podrá terminar este contrato después

Ae. yr DS - ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 41 de 59

de sesenta (60) Días calendario de haber requerido por escrito a EL CONTRATISTA, previa
aprobación del Consejo Directivo de la ANH, indicando la causal invocada para hacer tal
declaración, siempre y cuando EL CONTRATISTA no haya presentado las explicaciones
satisfactorias a la ANH dentro de los veinte (20) Días hábiles siguientes a la fecha de recibo
del requerimiento, o no haya corregido la falla en el cumplimiento del contrato en el lapso de
sesenta (60) Días. Si dentro del plazo de veinte (20) Dias hábiles antes enunciado EL
CONTRATISTA presenta las explicaciones satisfactorias a la ANH y el término restante para
completar el plazo de sesenta (60) Días calendario es insuficiente para cumplir las
obligaciones pendientes, la ANH podrá conceder un plazo adicional para permitir dicho
cumplimiento, sin perjuicio de exigir las garantías necesarias para respaldarlo. Si al cabo de
este tiempo aún no se han tomado los correctivos necesarios, la ANH declarará el
incumplimiento y la terminación de este contrato. Es entendido que el plazo contemplado en
este numeral para el cumplimiento de las obligaciones pendientes, en ningún caso constituye
Una prórroga del plazo pactado para la ejecución del Programa Exploratorio Mínimo de una
fase en curso ni modifica los plazos de las fases siguientes del Periodo de Exploración.

28.4, Causales de Terminación Unilateral: Unilateralmente, la ANH podrá declarar
terminado este contrato, en cualquier momento, en los siguientes casos:

a) Por iniciación de un proceso liquidatorio de EL CONTRATISTA, si es persona jurídica.

b) Por embargo judicial de EL CONTRATISTA que afecte gravemente el cumplimiento del
contrato.

Cuando EL CONTRATISTA estuviere conformado por varias personas jurídicas y/o
naturales, las causales de los numerales anteriores se aplicarán cuando ellas afecten
gravemente el cumplimiento del contrato.

28.5. Cláusulas obligatorias: La ANH declarará la terminación, la caducidad o la liquidación
obligatoria de este contrato ante la ocurrencia de las causales ordenadas por ministerio de la
ley, tales como las previstas en la Ley 418 de 1997, sucesivamente prorrogada y modificada
por las leyes 548 de 1999 y 782 de 2002, ó en la Ley 40 de 1993, ó en las leyes que las
sustituyan o reformen.

28.6. Obligaciones posteriores: Terminado este contrato por cualquier causa y en
cualquier tiempo, las Partes tienen obligación de cumplir satisfactoriamente sus obligaciones
legales entre sí y frente a terceros y las contraídas en este contrato. Esto incluye asumir la
responsabilidad por pérdidas y daños resultantes cuando el contrato haya sido terminado
unilateralmente y, por causas imputables a EL CONTRATISTA, habrá lugar a
indemnizaciones y compensaciones de tipo legal.

apt

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 42 de 59

28.7. Efectos sobre Otros Contratos: La terminación de éste contrato por cualquiera de las
causales aquí previstas no tendrá consecuencia ni efecto alguno sobre los contratos para la
exploración y explotación de carbón suscritos por El CONTRATISTA, ni la terminación de
tales contratos por cualquiera de las causales previstas en ellos tendrá consecuencia o
efecto alguno sobre el presente acuerdo.

CLAUSULA 29 - MEDIO AMBIENTE

29.1. EL CONTRATISTA dará especial atención a la protección del medio ambiente y al
cumplimiento de la normatividad aplicable en estas materias. Igualmente, adoptará y
ejecutará planes de contingencia específicos para atender las emergencias y reparar los
daños, de la manera más eficiente y oportuna.

29.2. EL CONTRATISTA informará semestralmente a la ANH sobre los aspectos
ambientales de las Operaciones que esté adelantando, de la aplicación de los planes
preventivos y de los planes de contingencia, y sobre el estado de las gestiones adelantadas
ante las autoridades ambientales competentes en materia de permisos, autorizaciones,
concesiones o licencias, según sea el caso.

29.3. Cuando alguna actividad u Operación de Exploración requiera de permisos,
autorizaciones, concesiones o licencias ambientales, EL CONTRATISTA se abstendrá de
realizarlas mientras no obtenga tales permisos, autorizaciones, concesiones o licencias.

29.4. Sin la aprobación de los estudios de impacto ambiental y la expedición de las licencias
ambientales correspondientes u otros requisitos, EL CONTRATISTA no podrá iniciar la
Explotación.

29.5. El incumplimiento de cualquiera de las obligaciones estipuladas en los numerales 29.3
y 29.4 es causal de terminación por incumplimiento en los términos de la Cláusula 28
(numeral 28.2, literal (g)).

CLÁUSULA 30 - ABANDONO.

30.1. Abandono: Sin perjuicio de lo señalado en el numeral 4.3.4 de este contrato, en todos
los casos en que haya lugar a la devolución de áreas, EL CONTRATISTA programará y
realizará todas las actividades de Abandono que sean compatibles y consecuentes con la
actividad minera en el Área Contratada, de conformidad con la legislación colombiana y
observando las Buenas Prácticas de la Industria del Petróleo.

30.2. Devolución de Áreas de Exploración y de las Áreas de Evaluación: Dentro de los
sesenta (60) días siguientes a la fecha en que deba tener lugar la devolución de áreas de
SA o de las Áreas de Evaluación, EL CONTRATISTA llevará a cabo un programa

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 43 de 59

de Abandono conforme a las Buenas Prácticas de la Industria Petrolera y de conformidad
con la legislación colombiana y que sea compatible y consecuente con la actividad minera.

30.3. En Áreas de Explotación: El Plan de Explotación de cada Área de Explotación
incluirá el programa de Abandono correspondiente, que sea compatible y consecuente con la
actividad minera. Así mismo, en las actualizaciones al Plan de Explotación de que trata e!
numeral 9.4, EL CONTRATISTA hará los ajustes necesarios al programa de Abandono.

30.4. Fondo de Abandono:

30.4.1. Creación: Al concluir el primer Año Calendario del Mes en el cual EL
CONTRATISTA inició la producción comercial y regular, de Hidrocarburos de algún Área de
Explotación, y partir de entonces EL CONTRATISTA llevará en su contabilidad un registro
especial denominado Fondo de Abandono y, para garantizar la disponibilidad de los recursos
financieros necesarios para adelantar el programa de Abandono mencionado en el numeral
anterior, EL CONTRATISTA establecerá un encargo fiduciario, una garantía bancaria, u otro
instrumento aceptado por la ANH. En uno y otro caso los términos y condiciones del
instrumento que se acuerde serán determinados por las Partes dentro del año
inmediatamente anterior a la fecha en la cual debe constituirse el Fondo de Abandono. En
caso de no llegarse a un acuerdo, de todos modos EL CONTRATISTA constituirá una
garantía bancaria en los términos de esta cláusula.

30.4.2 Valor del Fondo de Abandono: El valor del Fondo de Abandono al final de cada Año
Calendario será el que resulte de aplicar la fórmula siguiente:

Ama = (Pan + Rin)? x Can
donde:

Ama es el valor del Fondo de Abandono que EL CONTRATISTA debe registrar para cada
Área de Explotación, al finalizar cada Año Calendario.

Pan es el volumen acumulado de Hidrocarburos producidos de cada Área de Explotación,
desde el inicio de su producción hasta el 31 de diciembre del Año para el cual se
realiza el presente cálculo.

Rm son las reservas probadas de Hidrocarburos de cada Área de Explotación,
expresadas en Barriles de Hidrocarburos Líquidos, de acuerdo con el Plan del
Explotación y sus actualizaciones. Este valor incluye la producción acumulada (Pan )
más las reservas probadas remanentes.

Cas es el costo estimado actualizado de las operaciones de Abandono de cada Área de
Explotación. Cuando se trate de reajustes anuales, el Cag se reducirá en el valor de
y) los costos de Abandono ya ejecutados.

$,
ms - ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 44 de 59

Todos los cálculos de producción y reservas de Hidrocarburos mencionados anteriormente
(Pan y Rm) se realizarán en Barriles de Hidrocarburos Líquidos. Para lo cual las Partes
convienen que para efectos de realizar la conversión correspondiente cinco mil setecientos
(5.700) pies cúbicos de gas, a Condiciones Estándar, equivalen a un (1) Barril de
Hidrocarburos Líquidos.

Las variables de la fórmula, serán revisadas y actualizadas anualmente por EL
CONTRATISTA, con base en los desembolsos reales de las actividades de Abandono
realizadas y los volúmenes de producción y de reservas de Hidrocarburos.

Parágrafo: Para efectos de esta cláusula, son Reservas Probadas, la cantidad de
Hidrocarburos que, con fundamento en los análisis geológicos y de ingeniería, EL
CONTRATISTA estima con razonable certeza que pueden ser recuperables comercialmente,
a partir de una fecha determinada, con base en los yacimientos conocidos y conforme a
condiciones económicas, a métodos operativos y al marco regulatorio prevaleciente al
momento del cálculo.

30.5. El cumplimiento de las obligaciones de que trata esta cláusula no exime a EL
CONTRATISTA de su obligación de llevar a cabo a su costo y riesgo todas las operaciones
de Abandono en cada Área de Explotación.

CLÁUSULA 31 — DOMICILIO CONTRACTUAL Y LEY APLICABLE

Para todos los fines de este contrato, las Partes fijan como domicilio la ciudad de Bogotá,
D.C., República de Colombia. Este contrato se rige en todas sus partes por las leyes
colombianas y EL CONTRATISTA renuncia a intentar reclamación diplomática en todo lo
tocante a sus derechos y obligaciones provenientes de este contrato, excepto en el caso de
denegación de justicia. Se entiende que no habrá denegación de justicia cuando EL
CONTRATISTA ha tenido acceso a todos los recursos y medios de acción que proceden
conforme a'las leyes colombianas.

CLÁUSULA 32 - VOCERÍA

Sin perjuicio de los derechos que legalmente tenga EL CONTRATISTA derivados de
disposiciones legales o de las cláusulas de este contrato, la ANH llevará la vocería de EL
CONTRATISTA ante las autoridades Colombianas en lo referente a las actividades
desarrolladas por virtud de este contrato, siempre que deba hacerlo, y suministrará a los
funcionarios y entidades gubernamentales todos los datos e informes que puedan requerirse
legalmente. EL CONTRATISTA estará obligado a preparar y suministrar a la ANH los
informes correspondientes. Los gastos en que incurra la ANH para atender cualquier asunto
Ss, que se refiere esta cláusula, serán con cargo a EL CONTRATISTA, y cuando tales gastos

y

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 45 de 59

excedan de cinco mil dólares de los Estados Unidos de América (USD $5.000) o su
equivalente en moneda colombiana, es necesaria la aprobación previa de EL
CONTRATISTA. Las Partes declaran, para cualquier relación con terceros, que ni lo
establecido en esta cláusula ni en ninguna otra del contrato, implica el otorgamiento de un
poder general ni que las Partes hayan constituido sociedad civil o comercial u otra relación
bajo la cual, cualquiera de las Partes pueda ser considerada como solidariamente
responsable por los actos u omisiones de la otra Parte o tener la autoridad o el mandato que
pueda comprometer a la otra Parte en lo que respecta a alguna obligación. Este contrato
tiene relación con actividades dentro del territorio de la República de Colombia.

CLAUSULA 33 - PAGOS Y MONEDA

33.1. Moneda: Todos los pagos que EL CONTRATISTA deba hacer en favor de la ANH, en
virtud de este contrato, serán realizados en dólares de los Estados Unidos de América,
cuando así lo permitan las normas cambiarias, o en pesos colombianos y en el banco que la
ANH designe para tal fin. El CONTRATISTA podrá hacer pagos en divisas, cuando así lo
permitan las normas cambiarias y esté sea autorizado por la ANH.

33.2. Tasa de Cambio: Cuando haya lugar a la conversión de dólares de los Estados Unidos
de América a pesos se aplicará la tasa de cambio representativa del mercado certificada por
la Superintendencia Bancaria, o la entidad de que haga sus veces, aplicable al día del pago.

33.3. Intereses de Mora: Si los pagos que EL CONTRATISTA deba hacer a favor de la
ANH, en virtud de este contrato no se hacen en los términos previstos, EL CONTRATISTA
pagará el Interés Moratorio.

CLÁUSULA 34 - IMPUESTOS
EL CONTRATISTA se somete a la legislación tributaria Colombiana.

CLÁUSULA 35 - AVISOS Y COMUNICACIONES

35.1. Domicilio para Avisos y Comunicaciones: Los avisos y comunicaciones entre las
Partes serán enviados a los representantes de las Partes, al domicilio registrado para
notificaciones judiciales, que a la fecha de celebración de este contrato, son:

De la ANH: Calle 37 No. 7-43, Piso 5, Edificio Guadalupe, Bogotá, D.C., Colombia.
De EL CONTRATISTA: Calle 72 No. 10 -07 oficina 1302 Bogotá, D.C., Colombia

35.2. Cambio: Cualquier cambio en la persona del representante o de los domicilios arriba
indicados debe ser informado oficialmente a la otra Parte dentro de los cinco (5) Días
¿guientes a haberse producido.

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 46 de 59

35.3. Efectividad: Las comunicaciones entre las Partes en relación con este contrato se
surten al recibo de la Parte a quien fueron dirigidas en los domicilios arriba indicados y en
cualquier caso cuando hayan sido entregados en el domicilio para notificaciones judiciales
registrado en la Cámara de Comercio.

CLÁUSULA 36 - COMUNICADOS EXTERNOS

Cuando EL CONTRATISTA requiera emitir declaraciones públicas, anuncios o comunicados
con respecto a este contrato sobre información que pueda afectar el normal desarrollo del
presente contrato, EL CONTRATISTA notificará a la ANH con una antelación de dos Día
hábiles . En todo caso, las comunicaciones externas sobre Descubrimientos realizados,
Descubrimientos declarados o a ser declarados comerciales y volumen de reservas de
Hidrocarburos deberán ser autorizados por la ANH. :

CLÁUSULA 37 — IDIOMA

Para todos los efectos y actuaciones relacionadas con este contrato el idioma oficial es el
castellan.

CLAUSULA 38 - PERFECCIONAMIENTO
El presente contrato se perfeccionará con la suscripción del mismo por las Partes.
CLÁUSULA 39 - DECLARACIÓN DE INTENCIÓN DE LAS PARTES

Las Partes entienden que el presente acuerdo es el primer contrato suscrito por la ANH en el
que se establecen simultáneamente obligaciones de exploración y explotación de
Hidrocarburos Convencionales y de Gas Metano Asociado al Carbón, y que dadas las
diferencias de indole técnico atinentes a la forma como cada uno de tales Hidrocarburos se
explora y explota, durante la ejecución del presente acuerdo se pueden llegar a presentar
confusiones o diferencias relacionadas con la manera de cumplir con las obligaciones aquí
estipuladas. Por tal razón, las Partes harán sus mejores esfuerzos para interpretar y ejecutar
las cláusulas del presente contrato de manera tal que se facilite el desarrollo simultáneo y
satisfactorio de las actividades de exploración y explotación de Hidrocarburos
Convencionales y Gas Metano Asociado al Carbón para beneficio del país.

De igual manera, las Partes entienden que EL CONTRATISTA también desarrolla

actividades de exploración y explotación de carbón en áreas que coinciden casi

integramente con el Área Contratada, y que en ciertas ocasiones puede llegar a ocurrir que

las obligaciones derivadas del presente acuerdo resulten contradictorias, incompatibles o nc

gén consecuentes con las actividades mineras. En tal evento, las partes harán sus mejores
Pam

- ORIGINAL -
CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 47 de 59

esfuerzos para hacer tales obligaciones compatibles, para coordinarlas, y para que ambas se
puedan ejecutar de una manera que sea técnica y económicamente compatible.

Para constancia, se firma en Bogotá a los doce (12 ) días del mes de noviembre del año dos
mil cuatro (2004).

AGENCIA NACIONAL DE HIDROCARBUROS

eásose ARMANDO ZAMORA REYES

DIRECTOR GENERAL

¿me

AUGUSTO JIMÉNEZ MEJÍA

REPRESENTANTE LEGAL

+ ORIGINAL -
eS

ANEXO B - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 48 de 59

ANEXO A - ÁREA CONTRATADA
ANEXO AL CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DEL SECTOR "LA LOMA"

El área total comprendida dentro del bloque descrito a continuación, es de doscientos treinta y
un mil setecientos cuarenta y siete (231,747) hectáreas con mil veintidos (1022) metros
cuadrados. La información cartográfica fue tomada del Mapa político de Colombia, archivo
digital del 1.G.A.C, a escala 1:1'500.000.

BLOQUE LA LOMA

El área del polígono formado por los vértices relacionados a continuación es de doscientos
treinta y un mil setecientos cuarenta y siete (231,747) hectáreas con mil veintidos (1022) metros
cuadrados y se encuentra ubicado dentro de las jurisdicciones municipales de La Paz, Agustin
Codazzi, Becerril, La Jagua de lbirico, Chiriguana, San Roque, Saloa y Pailitas en el
Departamento del Cesar. Esta área se describe a continuación y, como aparece en el mapa que
se adjunta como anexo “A”, que forma parte de este contrato, así como los cuadros
correspondientes: se ha tomado como punto de referencia el Vértice Geodésico "VOLADOR-
689” del Instituto Geográfico Agustín Codazzi, cuyas coordenadas planas GAUSS con origen
Bogotá son: N-1'412.969,89 metros, E-1'047.110,82 metros, las cuales corresponden a las
coordenadas geográficas Latitud 8” 19' 59” 0,018 al Norte del Ecuador, Longitud 73” 39' 11”
0,693 al Oeste de Greenwich.

Punto A:

De este vértice (VOLADOR-689) se continúa con un rumbo N 11? 34' 13" 0,565 mil E por una
distancia de 69696.42 metros hasta llegar al punto 'A', punto de partida de alinderación cuyas
coordenadas son N- 1481250 metros, E- 1061090 metros.

Punto B:

De este punto se continúa con un rumbo N 19” 46' 20" 0,461 mil W por una distancia de
76577.71 metros hasta llegar al punto 'B', cuyas coordenadas son N- 1553313 metros, E-
1035185 metros.

Punto C:

De este punto se continúa con un rumbo N 46* 55' 3." 0,941 mil E por una distancia de 24258.86
metros hasta llegar al punto 'C', cuyas coordenadas son N- 1569883 metros, E- 1052903
metros. La línea “B-C” colinda en toda su extensión con el sector MARACAS operado por la

L compañía TEXICAN.

2

- ORIGINAL -
ANEXO B - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 49 de 59

Punto D:

De este punto se continúa con un rumbo N 1” 16' 46" 0,638 mil E por una distancia de 9269.31
metros hasta llegar al punto 'D', cuyas coordenadas son N- 1579150 metros, E- 1053110
metros. La línea “C-D” colinda en toda su extensión con el sector MARACAS operado por la
compañía TEXICAN.

Punto E:

De este punto se continúa con un rumbo N 74” 58' 13" 0,035 mil E por una distancia de 7134.05
metros hasta llegar al punto 'E', cuyas coordenadas son N- 1581000 metros, E- 1060000
metros.

Punto F:

De este punto se continúa con un rumbo SUR por una distancia de 16000 metros hasta llegar al
punto 'F', cuyas coordenadas son N- 1565000 metros, E- 1060000 metros. La línea “E-F”
colinda en toda su extensión con el sector IRACA operado por la compañía QRC COLOMBIA.
Punto G:

De este punto se continúa con un rumbo N 59” 2.* 10" 0,476 mil E por una distancia de 17492.86
metros hasta llegar al punto 'G', cuyas coordenadas son N- 1574000 metros, E- 1075000
metros. La línea “F-G” colinda en toda su extensión con el sector IRACA operado por la
compañía QRC COLOMBIA.

Punto H:

De este punto se continúa con un rumbo S 39” 48' 20" 0,055 mil E por una distancia de 7810.25
metros hasta llegar al punto 'H', cuyas coordenadas son N- 1568000 metros, E- 1080000
metros. La línea “G-H” colinda en toda su extensión con el sector IRACA operado por la
compañía QR€ COLOMBIA.

Punto l:

De este punto se continúa con un rumbo S 7” 45' 54" 0,597 mil W por una distancia de 22203.6
metros hasta llegar al punto '', cuyas coordenadas son N- 1546000 metros, E- 1077000 metros.
La línea “H-I” colinda en toda su extensión con el sector IRACA operado por la compañía QRC
COLOMBIA.

Punto y:

De este punto se continúa con un rumbo ESTE por una distancia de 13000 metros hasta llegar al
punto *J", cuyas coordenadas son N- 1546000 metros, E- 1090000 metros. La línea “I-J” colinda
en toda su extensión con el sector IRACA operado por la compañía QRC COLOMBIA.

sz

- ORIGINAL -
ANEXO B - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 50 de 59

Punto K:

De este punto se continúa con un rumbo S 38” 31' 51” 0,296 mil W por una distancia de
45124.96 metros hasta llegar al punto 'K', cuyas coordenadas son N- 1510700 metros, E-
1061890 metros.

Punto L:

De este punto se continúa con un rumbo S 9? 30' 28" 0,734 mil E por una distancia de 26818.42
metros hasta llegar al punto 'L', cuyas coordenadas son N- 1484250 metros, E- 1066320
metros.

De este punto se continúa con rumbo S 60” 9.' 38" 0,966 mil W por una distancia de 6029.34
metros hasta llegar al punto 'A', punto de partida y cierre de la alinderación.

zu

- ORIGINAL -
ANEXO A - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA

Página 51 de 59

Cálculo de Área, Rumbos y Distancias a partir de Coordenadas Gauss. Origen Bogotá.
Tabla de datos y Resultados para el sector LA LOMA.
Jurisdicciones municipales de La Paz, Agustin Codazzi, Becerril, La Jagua de lbirico,
Chiriguana, San Roque, Saloa y Pailitas en el Departamento del Cesar

1,569,883.00000|

1,412,969.89000| A

[Punto ] NORTE ESTE [Distancia | — Dif Nortes Dif. Estes RUMBOS

69696.41953| 68,280.11000| * 13,979.18000] _N 11? 34' 13" 0,565 mil E

1,481,250.00000| __1,061,090.00000] A]
Pp] 76577.10559| 72,063.00

[B|  1,553,313.00000/ 1,035,185.00000|
pp PO | assess

1,052,903.00000|

-25,905.00000| N 19? 46' 20" 0,461 mil W

N 46? 55'3." 0,941 mil E

16,570.00000| 17,718.00000]|

1,579,150.00000|

E 1,581,000.00000|

9269.311625| 207.00000| _N 1? 16' 46” 0,638 mil E

1,053, 110.00000]

1,060,000.00000|

00000]
E] soso ono] 1.osago0go] PP A]

7134.045136| 6,890.00000]| N 74? 58' 13" 0,035 mil E

16000] -16,000.00000| SUR

N 59% 2.' 10" 0,476 mil E

1,574,000.00000

17492.85568 9,000.00000
1,075,000.00000|

1,568,000.00000

1,484,250.00000|

1,080,000.00000|

A A |]
[1 |  1,46,000.00000| 1,077,000.00000|
1 1,546,000.00000/ 1,090,000.00000| |

po |]
K 1,510,700.00000| — 1,061.890.00000
po | sis

1,066,320.00000

AL | |]
ESTE
py |]

45124.96094|

7810249676 -6,000.00000) 5,000.00000| _S 39” 48' 20" 0,055 mil E
Pp]

-22,000.00000|

-35,300.00000]| -28,110.00000]

A 1,481,250.00000|  1,061,090.00000 |

6029.336614

- ORIGINAL -

ANEXO A - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 52 de 59

i la
Famoso

AREA DEL POLIGONO: 23,747 Hos. Aprox.
AREA TOTAL: 221,747 Hos. Aprox.

VERTICE GEDDESICO “VOLADOR-689" 1.6.4.L.
N-1:412.569.89

GAUSS]: -10947.10.82
COORDENADA

Lot. 8* 19 59 0018 N. del Ec.
eccomricas[tar, TF 39 19" 0.693 W de Gr

PPFsanaman

SECTOR LA LOMA
GUE CONSTITUYE EL

ANEXO “A”

ro

- ORIGINAL -
ANEXO C - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 53 de 59

ANEXO B PROGRAMA DE EXPLORACIÓN MÍNIMO
ANEXO AL CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DEL SECTOR "LA LOMA"

EL CONTRATISTA se obliga a llevar a cabo, como mínimo, el siguiente Programa Mínimo
de Exploración:

Durante la Fase 1:

a) Para Hidrocarburos Convencionales:

La perforación de dos (2) pozos estratigráficos, el reprocesamiento de ciento cincuenta (150)

Kilómetros de sísmica y la integración de la información geológica y geofísica disponible en

el Área Contratada

b) Para Gas Metano Asociado al Carbón:

O El análisis de información y generación de modelos: Integración de la información de
perforaciones realizadas en el área y la información sísmica, reprocesamiento de líneas
sísmicas (Esta actividad se realizará sólo si con el reproceso se puede mejorar la
resolución de los reflectores asociados a la unidad portadora de carbones), correlación
de los mantos de carbón en todas las áreas de la cuenca, reconstrucciones de la
arquitectura litofacial de las secciones de interés, modelamiento detallado de las
estructuras carboníferas presentes en el área y cuantificación de recursos de carbón.

O Aproximación a la generación y contenidos de GMAC: Mapeo del rango del carbón,
simulación de isotermas de adsorción con base en los datos de análisis de calidad
próximos y últimos de muestras de carbón colectadas y analizadas en todos los estudios
previos, muestreos preliminares para la determinación de isotermas de adsorción con
base en muestreos realizados en afloramientos disponibles o en otras muestras
disponibles, análisis de reflectancia de vitrinita de los carbones presentes en diferentes
puntos de la cuenca para realizar una apropiada definición del rango del carbón.

O Condiciones hidrogeológicas e hidrodinámicas: Análisis de cleats a partir del estudio de
los afloramientos disponibles y los datos previamente colectados durante las etapas de
perforación previa, análisis de los resultados disponibles de permeabilidades de carbones
con base en información previa de pruebas de bombeo y ensayos de laboratorio de
muestras de afloramientos u otras muestras disponibles, modelamiento hidrogeológico
matemático de la cuenca para entender la hidrodinámica de la cuenca usando el
programa MODFLOW.

47

- ORIGINAL -
ANEXO B - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 54 de 59

QU Evaluación preliminar del reservorio y su capacidad productiva: Evaluación del potencial
de GMAC disponible en la cuenca con base en los análisis desarrollados en esta etapa,
identificación de plays en el área de estudio, evaluación preliminar de las condiciones
para perforación y desarrollo del yacimiento, análisis de los métodos de fracturamiento y

desarrollo que pueden ser aplicados en la cuenca. Desarrollo y aplicación a las licencias

ambientales requeridas para perforación exploratoria.

Durante la Fase 2:
a) Para Hidrocarburos Convencionales:

La adquisición de un programa de sísmica 2D de mínimo cincuenta (50) Kilómetros y la

perforación de cinco (5) pozos estratigráficos.
b) Para Gas Metano Asociado al Carbón:
OU Determinación de contenidos de GMAC:

Perforación de al menos 12 pozos corazonados a profundidades que pueden
variar entre los 1,000 pies y 3,000 pies. El objetivo de estas perforaciones será
definir los contenido de gas presentes en los mantos de carbón a través de
pruebas de desorción sobre núcleos.

Registros geofísicos de pozo (Densidad de alta resolución, resistencia puntual,
gamma natural, caliper, sónico y dipmeter).

Ensayos de des-sorción en núcleos.

Análisis de composición del gas.

Análisis de muestras en laboratorio incluyendo generación de isotermas de
sorción.

Evaluación de recursos de GMAC presentes.

o Evaluación del reservorio:

.

Determinación de permeabilidades en laboratorio y en slug test.

Ensayos de simulación de condiciones del reservorio en zonas de interés.
Identificación de un área para la construcción de un campo piloto.

Definición de tipo de perforación, diseño de pozo, selección de tecnología de
fracturamiento (si fuese nacesario), evaluación de costos.

Revisión de la factibilidad económica del proyecto.

Desarrollo y aplicación a las licencias ambientales requeridas para perforación
exploratoria y pruebas de bombeo extensas.

Durante la Fase 3:

a) Para Hidrocarburos Convencionales:

áe 3 ps - ORIGINAL -
ANEXO B - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 55 de 59

La perforación de un (1) Pozo de Exploración.
b) Para Gas Metano Asociado al Carbón:
ou Perforación de al menos dos pozos en un área de desarrollo piloto

.
.
.
.
.
.

O Rev

Completamiento e instalación de revestimiento

Instalación de equipo de bombeo

Instalación de equipo de separación de gases

Instalación de equipo de compresión

Pruebas de yacimiento

Desarrollo de pruebas de bombeo extensas

Calculo de recursos de GMAC con base en pruebas de bombeo extensas
isión de la factibilidad económica del proyecto.

Durante la Fase 4:

a) Para Hidrocarburos Convencionales:
La perforación de un (1) Pozo de Exploración.

b) Para Gas Metano Asociado al Carbón:

Perforación de al menos dos pozos en un área de desarrollo piloto
Completamiento e instalación de revestimiento

Instalación de equipo de bombeo

instalación de equipo de separación de gases

Instalación de equipo de compresión

Pruebas de yacimiento

Desarrollo de pruebas de bombeo extensas

Calculo de recursos de GMAC con base en pruebas de bombeo extensas
Revisión de la factibilidad económica del proyecto

Durante la Fase 5:

a) Para Hidrocarburos Convencionales:

La perforación de un (1) Pozo de Exploración.
b) Para Gas Metano Asociado al Carbón:

.
.
.
.

e

Perforación de al menos dos pozos en un área de desarrollo piloto
Completamiento e instalación de revestimiento

Instalación de equipo de bombeo

Instalación de equipo de separación de gases

Instalación de equipo de compresión

Pruebas de yacimiento

Me

- ORIGINAL -
OTACIÓN LA LOMA

ANEXO B - CONTRATO DE EXPLORACIÓN Y EXPL
Página 56 de 59

+ Desarrollo de pruebas de bombeo extensas

Calculo de recursos de GMAC con base en
ctibilidad económica del proyecto.

. pruebas de bombeo extensas
+ Revisión de la fal

Durante la Fase 6:
a) Para Hidrocarbur
La perforación de un

5

os Convencionales:
(1) Pozo de Exploración.

- ORIGINAL -
ANEXO C - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 57 de 59

ANEXO C MODELO DE LA CARTA DE CRÉDITO
ANEXO AL CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DEL SECTOR "LA LOMA"

CARTA DE CRÉDITO NO
LUGAR Y FECHA DE EXPEDICIÓN

FECHA DE VENCIMIENTO

VALOR NOMINAL : (US$ )
BANCO EMISOR : [___Nombre del Banco Emisor_____]
BENEFICIARIO : Agencia Nacional de Hidrocarburos - ANH
ORDENANTE : [___Nombre de la Compañía____]
NOMBRE DEL CONTRATO : LALOMA

Por medio del presente documento comunicamos a ustedes que por cuenta y orden de

Nombre de la Compañía ], ha expedido a su favor la presente carta de crédito
standby irrevocable, por la suma en pesos colombianos que resulte de la conversión a la
tasa representativa del mercado del día en que nos sea enviada la comunicación de

incumplimiento prevista más adelante, de la suma de dólares de los
Estados Unidos de América (US$ __), para garantizar el cumplimiento y la
correcta ejecución de todas o alguna de las obligaciones de la Fase del Periodo

de Exploración, que tiene una duración de. y las demás actividades inherentes a tales
obligaciones emanadas del CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
celebrado entre las compañías que conforman EL CONTRATISTA y la ANH el día ,
en adelante EL CONTRATO.

Queda entendido que la responsabilidad de [ Nombre del Banco Emisor. derivada

de la presente carta de crédito standby se limita única y exclusivamente a la cantidad en
moneda legal colombiana antes mencionada.

ES

- ORIGINAL -
ANEXO C - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 58 de 59

En caso de incumplimiento por parte de EL CONTRATISTA de todas o cualquiera de las
obligaciones y las demás actividades inherentes a tales obligaciones a su cargo derivadas
del CONTRATO a los que alude el primer párrafo de la presente carta de crédito standby, en
adelante las OBLIGACIONES GARANTIZADAS, el Beneficiario deberá comunicar dicho
incumplimiento a [___Nombre del Banco Emisor___] en sus oficinas de

, dentro de la vigencia de la presente carta de crédito. Dentro de los
quince (15) días de la fecha de recibo por parte nuestra de la referida comunicación,
procederemos a pagar de manera incondicional a la orden del Beneficiario las sumas
reclamadas por él con cargo a la presente carta de crédito, sin exceder, en ningún caso, del
valor total garantizado.

Si no se envía la comunicación de incumplimiento antes citada dentro de la vigencia de la
presente carta de crédito, cesará nuestra responsabilidad derivada de la misma.

La comunicación mediante la cual se informe a [____Nombre del Banco Emisor___]el
incumplimiento de LAS OBLIGACIONES GARANTIZADAS, consistirá en un documento
debidamente firmado por el Representante Legal de la ANH o, quien haga sus veces, en el
cual se manifieste el incumplimiento por parte de EL CONTRATISTA de LAS
OBLIGACIONES GARANTIZADAS y se solicite el pago de la presente carta de crédito. En
dicha comunicación se deberá citar el número de esta carta de crédito y el valor por el cual
se utiliza la misma, convertido a moneda legal colombiana a la tasa de cambio representativa
del mercado vigente en la fecha en la cual se envíe tal comunicación a nosotros, según
conste en una certificación de la Superintendencia Bancaria de Colombia o de la entidad que
llegue a reemplazarla para tales efectos.

Este Documento se regirá por las "Reglas y Usos Uniformes Relativos a los Créditos

Documentarios” (Última Revisión) publicadas por la Cámara de Comercio Internacional
(CCI).

Firma del Representante Legal del Banco Emisor

que
3/8

as

- ORIGINAL -
TABLA DE CONTENIDO - CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN LA LOMA
Página 59 de 59

TABLA DE CONTENIDO

CLAUSULA 1 + DEFINICIONES coccoioniinionnoroooosiocconinccacóss
CLAUSULA 2 — OBJETO.. :
CLAUSULA 3 — ÁREA CON
CLÁUSULA 4 — DURACIÓN Y PERIODO
CLAUSULA 5 — PROGRAMA EXPLORATORIO MÍNIMO .
CLAUSULA 6 - PROGRAMA EXPLORATORIO POSTERIOR.
CLAUSULA 7 - DESCUBRIMIENTO Y EVALUACIÓN
CLAUSULA 8 — DECLARACIÓN DE COMERCIALIDA
CLAUSULA 9 — PLAN DE EXPLOTACIÓN.................
CLAUSULA 10 — PROGRAMAS DE TRABAJOS DE EXPLOTACIÓN
CLÁUSULA 11 — CONDUCCIÓN DE LAS OPERACIONE
CLÁUSULA 12 - REGALÍAS .
CLAUSULA 13 — MEDICION
CLÁUSULA 14 — DISPONIBI C
CLÁUSULA 15 — GAS NATURAL Y GAS METANO ASOCIADO AL CARBÓN
CLÁUSULA 16 -— DERECHOS ECONÓMICOS CONTRACTUALES DE LA ANH.
CLÁUSULA 17 - UNIFICACIÓN......oococccccoooo000...
CLÁUSULA 18 - PROPIEDAD DE LOS ACTIVOS
CLÁUSULA 19 - SUMINISTRO DE INFORMACIÓN
CLÁUSULA 20 — INSPECCIÓN Y SEGUIMIENTO
CLÁUSULA 21 — SEGUROS ....
CLAUSULA 22 - GARANTÍAS...
CLÁUSULA 23 - SUBCONTRATISTAS, PERSONAL Y TRANSFERENCIA DE
TECNOLOGIA.
CLÁUSULA 24 —
CLAUSULA 25 - DERECHOS DE CESIÓN
CLÁUSULA 26 - FUERZA MAYOR Y HECHOS DE TERCEROS.
CLÁUSULA 27 - SOLUCIÓN DE CONTROVERSIAS ENTRE LAS PARTES
CLÁUSULA 28 — TERMINACIÓN. oocococociniicccccoocoos
CLAUSULA 29 — MEDIO AMBIENTE .
CLÁUSULA 30 - ABANDONO. ........
CLÁUSULA 31 — DOMICILIO CONTRACTUAL Y LEY APLICABLE
CLÁUSULA 32 - VOCERÍA..............
CLAUSULA 33 - PAGOS Y MONEDA
CLÁUSULA 34 - IMPUESTOS.........
CLÁUSULA 35 - AVISOS Y COMUNICACIONES
CLÁUSULA 36 - COMUNICADOS EXTERNOS
CLÁUSULA 37 — IDIOMA .......................
CLAUSULA 38 - PERFECCIONAMIENTO
ANEXO A - ÁREA CONTRATADA..........
ANEXO B PROGRAMA DE EXPLORACIÓN MÍNIMO,
ANEXO C MODELO DE LA CARTA DE CRÉDITO.

es me

AVOIR ARANN OJO

- ORIGINAL -
